Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3729 Filed 04/16/21 Page 1 of 26
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3730 Filed 04/16/21 Page 2 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                  [7] buyers could not proceed with claims for unjust
                                                                  enrichment.
                   2021 WL 778913
    Only the Westlaw citation is currently available.
           United States District Court, E.D.                     Motion granted in part and denied in part.
             Michigan, Southern Division.

        Eric GREGORIO, et al., Plaintiffs,
                                                                   West Headnotes (51)
                    v.
    FORD MOTOR COMPANY, Defendant.
                                                                   [1]    Sales
                     Case No. 20-11310                                    Car buyers' allegations that the transmissions in
                             |                                            their cars were adapted from smaller vehicles and
                     Signed 03/01/2021                                    that synchronizers were not able to move along
                                                                          the gear shaft quickly enough to properly engage
Synopsis                                                                  the gears in the transmission, causing slipping,
Background: Car buyers who purchased their vehicles from                  jerking, clashing, and difficulty or inability to
manufacturer-authorized dealers in Arkansas, California,                  shift, were sufficient to plead a defect, as relevant
Colorado, Delaware, Florida, Michigan, New York, North                    to the buyers' fraud and warranty claims against
Carolina, and Pennsylvania brought class action against the               the manufacturer under the laws of several states,
manufacturer, alleging the transmissions in their vehicles                including California and Michigan. Fed. R. Civ.
were defective, and asserting claims for fraudulent omission,             P. 12(b)(6).
breach of express and implied warranties, and unjust
enrichment. Manufacturer filed motion to dismiss.

                                                                   [2]    Antitrust and Trade Regulation
                                                                          The Michigan Supreme Court construes
Holdings: The District Court, Laurie J. Michelson, J., held               broadly the Michigan Consumer Protection
that:                                                                     Act's exemption for transactions and conduct
                                                                          specifically authorized under state or federal
[1] buyers sufficiently alleged a defect, as relevant to all              law, finding that the relevant inquiry is whether
claims asserted;                                                          the general transaction is specifically authorized
                                                                          by law, regardless of whether the specific
[2] buyers failed to plead knowledge of a defect as to original           misconduct alleged is prohibited. Mich. Comp.
version of transmission, precluding certain fraudulent-                   Laws Ann. § 445.904(1)(a).
omission claims;

[3] buyers sufficiently alleged manufacturer's knowledge of a
                                                                   [3]    Antitrust and Trade Regulation
defect as to updated version of transmission;
                                                                          Automobile manufacturer's motor vehicle sales
[4] allegations of some buyers were sufficient to plead failure           were exempt from car buyers' claims asserted
of essential purpose as to a new vehicle limited warranty;                under the Michigan Consumer Protection Act,
                                                                          arising from alleged transmission defects;
[5] buyers sufficiently alleged their vehicles were unfit for             the Act did not apply to transactions or
their ordinary purpose, as required for claims for breach of              conduct specifically authorized by law, and
implied warranty of merchantability;                                      manufacturer's sale of the cars was specifically
                                                                          authorized under state and federal law. Mich.
[6] some buyers' claims for breach of implied warranty of                 Comp. Laws Ann. § 445.904(1)(a).
merchantability were not barred for lack of privity; and




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                1
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3731 Filed 04/16/21 Page 3 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                    additional requirement of a fraudulent-omission
 [4]    Antitrust and Trade Regulation                              claim: establishing that the defendant had a duty
        Letter sent to an automobile manufacturer by a              to disclose. Fed. R. Civ. P. 9(b).
        car buyer more than 30 days before the buyer
        filed his action against the manufacturer based on
        alleged transmission defects satisfied the notice    [9]    Fraud
        requirement for asserting a claim for damages
                                                                    For purposes of a fraudulent-omission claim
        under the California Consumers Legal Remedies
                                                                    under the laws of several states, including
        Act (CLRA). Cal. Civ. Code § 1782(a).
                                                                    California, a duty to disclose can arise where (1)
                                                                    the parties have a fiduciary relationship, (2) the
                                                                    defendant has exclusive or superior knowledge
 [5]    Fraud                                                       of a material fact and such knowledge could not
        In the context of a fraudulent-omission claim, a            be discovered through reasonable diligence, (3)
        plaintiff can succeed without the same level of             the defendant actively concealed a material fact,
        specificity required by a normal fraud claim, but           or (4) the defendant offers a partial disclosure but
        must still allege the who, what, when, where, and           suppresses material facts.
        how of the omission. Fed. R. Civ. P. 9(b).


                                                             [10]   Antitrust and Trade Regulation
 [6]    Fraud                                                       Car buyers' allegations about a report by the
        A complaint alleging fraudulent omission can                National Highway Traffic Safety Administration
        meet the requirements of alleging the who, what,            (NHTSA) regarding transmission defects and
        when, where, and how of an omission if it alleges           customer complaints submitted to NHTSA after
        that a manufacturer knew of a defect before sale,           the date of the report were insufficient to support
        the various venues the manufacturer used to sell            an inference that the manufacturer knew about
        the product failed to disclose the defect, and              alleged transmission defects after the date of the
        that the plaintiffs would not have purchased the            report, precluding fraudulent-omission claims
        product or would have paid less for it had they             under the consumer protection laws of several
        known of the defect. Fed. R. Civ. P. 9(b).                  states, including California and New York; the
                                                                    report noted the actions taken by manufacturer
                                                                    to address concerns with the transmission and
 [7]    Fraud                                                       concluded that there was no unreasonable safety
        Car buyers' allegations that the manufacturer               risk, so that the manufacturer reasonably could
        knew but failed to disclose transmission defects            have concluded that it resolved the issues, and
        in their cars since the transmission was                    buyers provided only 36 NHTSA complaints for
        introduced, that the manufacturer failed to                 a nine-year span after the date of the report.
        disclose the defect at the point of purchase or             Cal. Bus. & Prof. Code § 17200; N.Y. General
        through advertisements, and that such disclosure            Business Law § 349.
        would have influenced purchase decisions and
        purchase price were sufficient to plead the who,
        what, when, where, and how required for stating      [11]   Antitrust and Trade Regulation
        fraudulent-omission claims with particularity.              Car buyers' allegations regarding three service
        Fed. R. Civ. P. 9(b).                                       bulletins issued by the manufacturer, which
                                                                    noted an inability to shift into certain gears
                                                                    due to defects in an updated version of the
 [8]    Fraud                                                       transmission installed in the cars, were sufficient
        Knowledge is required not only to show what                 to plead the manufacturer's knowledge of the
        was allegedly omitted, but also to meet an                  defects, as relevant to the buyers' fraudulent-



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        2
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3732 Filed 04/16/21 Page 4 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


        omission claims under the consumer protection              A car buyer's allegations were insufficient to
        laws of several states, including California and           plead pre-suit notice, as required to assert
        New York. Cal. Bus. & Prof. Code § 17200; N.Y.             warranty claims against the manufacturer under
        General Business Law § 349.                                Article 2 of the Uniform Commercial Code
                                                                   (UCC), as adopted in Michigan, arising from
                                                                   an allegedly defective transmission; the buyer
 [12]   Antitrust and Trade Regulation                             did not plead that his vehicle had been
                                                                   inspected or repaired by a manufacturer-
        Car buyers' allegations about the manufacturer's
                                                                   authorized dealership, but instead the buyer
        service bulletins regarding transmission defects,
                                                                   contacted two dealerships about issues with his
        demonstrating that the manufacturer was
                                                                   vehicle, neither of which was able to schedule the
        collecting evidence of transmission problems
                                                                   vehicle for repairs before the buyer's complaint
        from internal sources available only to
                                                                   was filed, and the buyer did not plead that
        manufacturer, were sufficient to plead the
                                                                   he notified the manufacturer about a breach of
        manufacturer's superior knowledge of the defect
                                                                   warranty in any manner. U.C.C. § 2-607(3)(a).
        giving rise to a duty to disclose, as relevant
        to the buyers' fraudulent-omission claims under
        the consumer protection laws of several states,
        including California and New York. Cal. Bus. &      [16]   Sales
        Prof. Code § 17200; N.Y. General Business Law              Car buyers' allegations that they brought their
        § 349.                                                     cars to a manufacturer-authorized dealership for
                                                                   repairs and that repair orders documented the
                                                                   buyers' complaints that they were experiencing
 [13]   Antitrust and Trade Regulation                             issues when shifting gears were sufficient
                                                                   to create a fact question as to whether
        Car buyers' allegations that the manufacturer
                                                                   the manufacturer received pre-suit notice, as
        concealed transmission defects by directing
                                                                   required to assert warranty claims against the
        replacement of defective parts with equally
                                                                   manufacturer under Article 2 of the Uniform
        defective parts and that the manufacturer told
                                                                   Commercial Code (UCC), as adopted in Florida,
        customers their transmissions were not defective
                                                                   arising from an allegedly defective transmission.
        and denied them repairs were sufficient to plead
                                                                   U.C.C. § 2-607(3)(a).
        active concealment giving rise to a duty to
        disclose, as relevant to the buyers' fraudulent-
        omission claims under the consumer protection
        laws of several states, including California and    [17]   Sales
        New York. Cal. Bus. & Prof. Code § 17200; N.Y.             Car buyers' filing of their complaint was
        General Business Law § 349.                                sufficient to satisfy the pre-suit notice
                                                                   requirement for asserting warranty claims
                                                                   against the manufacturer under Article 2 of the
 [14]   Sales                                                      Uniform Commercial Code (UCC), as adopted
                                                                   in Pennsylvania, arising from an allegedly
        Michigan courts interpret the notice requirement
                                                                   defective transmission. U.C.C. § 2-607(3)(a).
        for warranty claims strictly, requiring that upon
        discovering a breach, the buyer must provide
        reasonable pre-suit notice to even a remote
        manufacturer lest the buyer be barred from any      [18]   Sales
        remedy. U.C.C. § 2-607(3)(a).                              In Arkansas, pre-suit notice to the seller is
                                                                   required for warranty claims, and the filing of a
                                                                   complaint is not sufficient. U.C.C. § 2-607(3)(a).
 [15]   Sales




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     3
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3733 Filed 04/16/21 Page 5 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                   defective transmission; an exception to the pre-
 [19]   Sales                                                      suit notice requirement existed under California
        For purposes of the pre-suit notice requirement            law for a manufacturer with whom the buyer did
        for warranty claims under Arkansas law, the                not deal. U.C.C. § 2-607(3)(a).
        content of the notification need merely be
        sufficient to let the seller know that the
        transaction is still troublesome and must be        [24]   Sales
        watched. U.C.C. § 2-607(3)(a).
                                                                   Delaware courts interpret the Uniform
                                                                   Commercial Code's (UCC) pre-suit notice
                                                                   requirement relatively leniently. 6 Del. Code §
 [20]   Sales                                                      2-607(3)(a).
        A car buyer's allegation that he provided notice
        by twice bringing his vehicle to a manufacturer-
        authorized dealership was sufficient to create      [25]   Sales
        a fact question as to whether the manufacturer
                                                                   A car buyer, by twice bringing his vehicle
        received pre-suit notice, as required to assert
                                                                   to a dealer for repair, satisfied the pre-suit
        warranty claims against the manufacturer under
                                                                   notice requirement for asserting warranty claims
        Article 2 of the Uniform Commercial Code
                                                                   against the manufacturer under Article 2 of the
        (UCC), as adopted in Arkansas, arising from
                                                                   Uniform Commercial Code (UCC), as adopted
        an allegedly defective transmission. U.C.C. §
                                                                   in Delaware, arising from an allegedly defective
        2-607(3)(a).
                                                                   transmission. 6 Del. Code § 2-607(3)(a).


 [21]   Sales
                                                            [26]   Sales
        A car buyer's filing of his lawsuit was
                                                                   A car buyer, by twice bringing his vehicle
        sufficient to create a fact question as to
                                                                   to a dealer for repair, satisfied the pre-suit
        whether the manufacturer received pre-suit
                                                                   notice requirement for asserting warranty claims
        notice, as required to assert warranty claims
                                                                   against the manufacturer under Article 2 of the
        against the manufacturer under Article 2 of the
                                                                   Uniform Commercial Code (UCC), as adopted
        Uniform Commercial Code (UCC), as adopted
                                                                   in North Carolina, arising from an allegedly
        in Colorado, arising from an allegedly defective
                                                                   defective transmission. U.C.C. § 2-607(3)(a).
        transmission. U.C.C. § 2-607(3)(a).


                                                            [27]   Sales
 [22]   Sales
                                                                   In North Carolina, the pre-suit notice
        For purposes of the pre-suit notice requirement
                                                                   requirement for warranty claims is considered
        for warranty claims, Colorado law requires
                                                                   satisfied when a plaintiff presents his car to an
        timely notice to only the immediate seller, not
                                                                   authorized dealer for repair within the warranty
        remote manufacturer. U.C.C. § 2-607(3)(a).
                                                                   period. U.C.C. § 2-607(3)(a).


 [23]   Sales
                                                            [28]   Sales
        A car buyer who purchased his vehicle from a
                                                                   New York determines timely notice of breach of
        manufacturer-authorized dealer was not required
                                                                   warranty based on a standard of reasonableness.
        to give pre-suit notice before asserting warranty
                                                                   U.C.C. § 2-607(3)(a).
        claims against the manufacturer under Article
        2 of the Uniform Commercial Code (UCC), as
        adopted in California, arising from an allegedly


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    4
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3734 Filed 04/16/21 Page 6 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                    on any fraudulent concealment by the
 [29]   Sales                                                       manufacturer, absent plausible allegations that
        Under New York law, the sufficiency and                     the manufacturer had knowledge about a
        timeliness of notice of a breach of warranty is             transmission defect in the buyer's car. Federal
        a question of fact to be determined by the jury.            Trade Commission Improvement Act § 101, 15
        U.C.C. § 2-607(3)(a).                                       U.S.C.A. § 2301 et seq.; Cal. Com. Code § 2725.



 [30]   Sales                                                [34]   Sales
        Under New York law, for purposes of the notice              Car buyers' claims for breach of express
        requirement for warranty claims, it is sufficient           warranty governed by Article 2 of the Uniform
        for a plaintiff to plead that he complained to the          Commercial Code (UCC), as adopted in several
        seller or requested service of notice of breach of          states, including California and New York,
        warranty. U.C.C. § 2-607(3)(a).                             premised on a new vehicle limited warranty
                                                                    were not subject to dismissal for alleging only
                                                                    design defects; the buyers were not required to
 [31]   Sales                                                       commit to single theory of the origin of alleged
        Allegations that one car buyer called a                     transmission defects at the motion-to-dismiss
        manufacturer-authorized dealer to complain                  stage, and just because the buyers pleaded
        about issues with his car but was told the                  allegations involving a class of vehicles did
        behavior was normal, and that another buyer's               not preclude the possibility of a manufacturing
        vehicle was twice repaired by a dealer, were                defect. U.C.C. § 2-101 et seq.
        sufficient to create a fact question as to whether
        the manufacturer received pre-suit notice, as
        required to assert warranty claims against the       [35]   Sales
        manufacturer under Article 2 of the Uniform                 A car buyer's allegations that he called a
        Commercial Code (UCC), as adopted in New                    manufacturer-authorized dealer to complain
        York, arising from an allegedly defective                   when he began to experience a transmission
        transmission. U.C.C. § 2-607(3)(a).                         defect but was advised that the behavior was
                                                                    normal was sufficient to plausibly plead that the
                                                                    manufacturer's repair or replace warranty failed
 [32]   Limitation of Actions                                       of its essential purpose under Article 2 of the
        The limitations period for express and implied              Uniform Commercial Code (UCC), as adopted in
        warranty claims in California, as well as for               New York. U.C.C. § 2-719.
        Magnuson-Moss Warranty Act claims, is four
        years. Federal Trade Commission Improvement
        Act § 101, 15 U.S.C.A. § 2301 et seq.; Cal. Com.     [36]   Sales
        Code § 2725.                                                Car buyers' allegation that, because the
                                                                    manufacturer was unable to repair transmission
                                                                    defects in other vehicles, it would have been
 [33]   Limitation of Actions                                       futile for the buyers to present their vehicles for
        The four-year statute of limitations applicable             repair was insufficient to plausibly plead that the
        to a car buyer's warranty claims against the                manufacturer's repair or replace warranty failed
        manufacturer under Article 2 of the Uniform                 of its essential purpose under Article 2 of the
        Commercial Code (UCC), as adopted in                        Uniform Commercial Code (UCC), as adopted in
        California, and the Magnuson-Moss Warranty                  Colorado and Pennsylvania; the manufacturer's
        Act (MMWA), arising from an allegedly                       inability to repair one car said nothing about
        defective transmission, was not tolled based                whether it could repair another car, and even if



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       5
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3735 Filed 04/16/21 Page 7 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


        the buyers' vehicles contained a common defect,
        the complaint did not adequately allege that the
        manufacturer was consistently unable to fix the      [41]   Sales
        defect. U.C.C. § 2-719.
                                                                    A car buyer's claim against the manufacturer
                                                                    for breach of the implied warranty of
                                                                    merchantability under Article 2 of the Uniform
 [37]   Sales                                                       Commercial Code (UCC), as adopted in
        Car buyers' allegations that the manufacturer               Arkansas, based on an allegedly defective
        was either unwilling or unable to fix defective             transmission was not barred for lack of privity;
        transmissions in the vehicles were sufficient to            in Arkansas, the lack of privity was not a
        plausibly plead that the manufacturer's repair or           defense in a warranty action brought against a
        replace warranty failed of its essential purpose            manufacturer or seller of goods, if the plaintiff
        under Article 2 of the Uniform Commercial Code              was a person whom the manufacturer or seller
        (UCC), as adopted in several states, including              might reasonably have expected to use, consume,
        Arkansas and Florida. U.C.C. § 2-719.                       or be affected by the goods. Ark. Code Ann. §
                                                                    4-86-101; U.C.C. § 2-314.


 [38]   Sales
        A repair-or-replace warranty fails its essential     [42]   Sales
        purpose when the seller is either unwilling or              A car buyer's claim against the manufacturer
        unable to repair the vehicle. U.C.C. § 2-719.               for breach of the implied warranty of
                                                                    merchantability under Article 2 of the Uniform
                                                                    Commercial Code (UCC), as adopted in
 [39]   Sales                                                       Pennsylvania, based on an allegedly defective
                                                                    transmission was not barred for lack of privity;
        To be fit for its ordinary purpose, as relevant
                                                                    in Pennsylvania, privity was not required for
        to the implied warranty of merchantability,
                                                                    implied warranty claims. U.C.C. § 2-314.
        a standard road vehicle must be able to
        provide safe and reliable transportation and be
        substantially free of defects. U.C.C. § 2-314(2)
        (c).                                                 [43]   Sales
                                                                    Car buyers' claims for breach of the implied
                                                                    warranty of merchantability under Article 2
 [40]   Sales                                                       of the Uniform Commercial Code (UCC), as
                                                                    adopted in Florida, based on an allegedly
        Car buyers sufficiently alleged that transmission
                                                                    defective transmission were barred for lack of
        defects rendered their vehicles both unsafe
                                                                    privity; Florida had a strict privity requirement,
        and unreliable, such that they were unfit for
                                                                    and the buyers bought their cars from a dealer
        their ordinary purpose, as required to assert
                                                                    rather than from the manufacturer. U.C.C. §
        claims against the manufacturer for breach of
                                                                    2-314.
        the implied warranty of merchantability under
        Article 2 of the Uniform Commercial Code
        (UCC), as adopted in several states, including
        Pennsylvania and North Carolina; the alleged         [44]   Sales
        issues with gears slipping, jerking, and clashing,          A car buyer's claim against the manufacturer
        and the inability to shift into certain gears               for breach of the implied warranty of
        plausibly presented a safety hazard, because                merchantability under California's Song-Beverly
        they affected the driver's ability to control the           Act based on an allegedly defective transmission
        vehicle's acceleration and deceleration. U.C.C. §           was not barred for lack of privity; there was no
        2-314(2)(c).


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      6
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3736 Filed 04/16/21 Page 8 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


        privity requirement under the Act. Cal. Civ. Code             Under Michigan law, where the parties dispute
        § 1792.                                                       the existence of a valid contract, an unjust
                                                                      enrichment claims may be pled in the alternative.


 [45]   Sales
        In North Carolina, the general rule is that privity    [50]   Implied and Constructive Contracts
        is required to assert a claim for breach of an                Under Michigan law, where the parties have
        implied warranty involving only economic loss.                an enforceable contract and merely dispute its
                                                                      terms, scope, or effect, one party cannot recover
                                                                      for promissory estoppel and unjust enrichment.
 [46]   Sales
        A car buyer's allegations were sufficient
        to plausibly plead that the buyer was the              [51]   Implied and Constructive Contracts
        intended beneficiary of the contract between the              Under the laws of several states, including
        manufacturer and its authorized dealership, as an             Michigan, car buyers could not assert claims
        exception to the privity requirement for asserting            for unjust enrichment against the manufacturer
        a claim against the manufacturer for breach of                based on allegedly defective transmissions,
        the implied warranty of merchantability under                 where a new vehicle limited warranty governed
        Article 2 of the Uniform Commercial Code                      the parties' relationship and the manufacturer's
        (UCC), as adopted in North Carolina, based on                 duties to remedy defects.
        an allegedly defective transmission; the market
        for new cars was structured such that drivers
        had to buy from an authorized dealer, and
        the warranties the manufacturer provided were
        clearly meant to benefit the ultimate consumer,       Attorneys and Law Firms
        not the dealer. U.C.C. § 2-314.
                                                              Dennis A. Lienhardt, E. Powell Miller, Emily E. Hughes,
                                                              Sharon S. Almonrode, William Kalas, The Miller Law Firm,
                                                              Rochester, MI, Jason Henry Alperstein, Kopelowitz Ostrow,
 [47]   Antitrust and Trade Regulation
                                                              Ferguson Weiselberg Gilbert, Fort Lauderdale, FL, Cody
        Car buyers' warranty claims against the               R. Padgett, Tarek H. Zohdy, Trisha K. Monesi, Steven
        manufacturer under the Magnuson-Moss                  R. Weinmann, Capstone Law, APC, Los Angeles, CA, for
        Warranty Act (MMWA) based on allegedly                Plaintiffs.
        defective transmissions could proceed as to
        the buyers who adequately pleaded state-law           Derek J. Linkous, Grant A. Newman, Stephanie A. Douglas,
        warranty claims. Federal Trade Commission             Bush Seyferth PLLC, Troy, MI, for Defendant.
        Improvement Act § 101, 15 U.S.C.A. § 2301 et
        seq.
                                                              OPINION AND ORDER GRANTING IN PART AND
                                                              DENYING IN PART DEFENDANT'S MOTION TO
 [48]   Implied and Constructive Contracts                    DISMISS [12]
        Under Michigan law, an unjust enrichment
                                                              LAURIE J. MICHELSON, United States District Judge
        claim, which is a quasi-contract claim, does
        not lie when an enforceable, binding agreement         *1 The 12 plaintiffs in this case are owners of Ford
        exists defining the rights of the parties.            Mustangs who allege that Ford Motor Company sold them
                                                              vehicles with inherent defects in the manual transmissions.
                                                              Plaintiffs seek to represent a nationwide class and nine
 [49]   Implied and Constructive Contracts                    statewide classes of owners and lessors of 2011-to-2019-



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       7
  Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3737 Filed 04/16/21 Page 9 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


model-year Ford Mustangs equipped with a MT82 manual              allege that this defect not only affects their day-to-day
transmission. Plaintiffs’ 183-page, 667-paragraph Third           driving experience, but also leads to premature wear, and
Amended Complaint includes claims for fraudulent omission         eventually failure, of a number of the Mustangs’ transmission
and breach of express and implied warranty under the laws         parts. (PageID.25.) Moreover, allege Plaintiffs, the defect
of nine states, plus class-wide claims under the Magnuson-        poses an unreasonable safety hazard because it affects “the
Moss Warranty Act and for unjust enrichment. Ford moves to        driver's ability to control the vehicle's speed, acceleration, and
dismiss the complaint for failure to state a claim. The Court     deceleration.” (PageID.59.)
grants in part and denies in part Ford's motion to dismiss as
set out in the Table of Claims appended at the conclusion of       *2 Plaintiffs allege that they have experienced symptoms of
this opinion.                                                     this defect to varying degrees. For example, Tyrone Morrow
                                                                  began experiencing shifting issues, including the vehicle
                                                                  popping out of gear and scratching gears when shifting,
                                                                  within the first few days of purchasing his 2019 Mustang.
I. Background
                                                                  (PageID.31.) One week after purchasing the vehicle, and with
The 12 named plaintiffs are owners of Ford Mustangs               less than 6,000 miles on the odometer, Morrow brought his
from model years 2014 through 2019. (See ECF No.                  vehicle to an authorized Ford dealer for repair. (PageID.31.)
12-3.) Plaintiffs purchased their vehicles from authorized        The car was in the shop for 27 days, and the technician found
Ford dealers in nine different states: Arkansas, California,      that a shift fork was broken and the teeth on two gears and
Colorado, Delaware, Florida, Michigan, New York, North            a synchronizer were damaged. (PageID.33.) After picking
Carolina, and Pennsylvania. (Id.)                                 up the vehicle, within 10 miles of driving, Morrow again
                                                                  observed the defect and brought his car back to the dealer for
Plaintiffs allege that the MT82 manual transmissions (which       further repairs. (PageID.33.)
includes the MT82 and MT82-D4) in their Ford Mustangs
have a common defect which existed at the time the vehicles       Another plaintiff, Dylon Zimmerli, reports that he began to
left Ford's possession and control. Plaintiffs allege that the    experience problems with his transmission about 10 months
defect causes the transmission to slip, jerk, clash gears, and    after purchasing his vehicle. (PageID.38.) Yet he continued
harshly engage while driving the vehicles. (ECF No. 10,           to drive his vehicle for about a year after noticing issues
                                                                  without seeking repair—even though he stated at the time of
PageID.22.)1 Plaintiffs also allege that the defect causes
                                                                  the filing of the complaint that he was planning to schedule an
“premature internal wear, increased shift efforts, inability
                                                                  appointment to have his Mustang repaired. (PageID.38–39.)
to drive, and eventually ... a catastrophic failure” of the
transmission. (PageID.22.)
                                                                  A third plaintiff, Brendon Shunk, experienced a catastrophic
                                                                  failure of his transmission with under 7,000 miles on his
To understand the alleged transmission defect, it is necessary
                                                                  Mustang. (PageID.48.) His car was towed to the dealer, where
to explain a bit how manual transmissions function. The gear
                                                                  a technician documented that the car “has no 3rd or 4th
shifter that the driver operates controls gear-selector forks.
                                                                  gear.” (PageID.48.) Shunk's car was kept at the dealer for 54
These forks are connected to collars that move along a shaft to
                                                                  days and the transmission had to be replaced. (PageID.49.)
engage different gears. In order to engage a gear, the teeth on
                                                                  Yet, a few months later, Shunk again noticed problems with
the collar must mesh with the teeth on the gear. Synchronizers
                                                                  his transmission. (PageID.49.) He brought his car back to the
enable the teeth to engage by first synchronizing the speed of
                                                                  dealer where the transmission was again repaired and a shift
the collar and the relevant gear. (PageID.24.)
                                                                  fork was replaced. (Id.)
Plaintiffs allege “on information and belief” that the MT82
                                                                  A fourth plaintiff, Evan Dickson, began experiencing
transmission was adapted from an application in smaller
                                                                  problems with shifting in his Mustang about a month after
vehicles with much lower horsepower than the Mustang
                                                                  purchasing it. (PageID.54.) Yet, at the time of the operative
and is not sufficiently robust for the Mustang's horsepower.
                                                                  complaint 11 months later, Dickson had not brought the
(PageID.24.) Plaintiffs believe that, among other problems,
                                                                  vehicle to a dealer for repair. (PageID.54.) He believed
the insufficient robustness of the transmission causes the
                                                                  Ford representatives would tell him nothing was wrong.
synchronizer to fail to move along the shaft quickly enough
                                                                  (PageID.54.)
for the gears to mesh smoothly. (PageID.24.) Plaintiffs


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               8
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3738 Filed 04/16/21 Page 10 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)




Plaintiffs allege that Ford has been aware of the transmission
                                                                  III. Discussion
defect since the introduction of the MT82 transmission and
has failed to disclose and in fact actively concealed the          *3 Although Plaintiffs bring claims under the laws of nine
defect. (PageID.26.) Plaintiffs point to numerous customer        different states as well as federal law, for ease of discussion
complaints reported to the National Highway Traffic Safety        the claims can be broadly categorized as warranty, fraud, or
Administration (NHTSA) and in online forums and to the            consumer-protection claims. Ford argues there is a threshold
seven “technical service bulletins” (TSBs) and “special           pleading issue that warrants dismissal of the entire case, so
service messages” (SSMs) that Ford has issued since 2011          the Court will address that argument before diving into the
relating to shifting issues and other transmission defects        individual claims.
in Mustangs. (PageID.26, 61–84, 84–87.) Plaintiffs also
allege that Ford had exclusive knowledge of the defect
through pre-release testing data, early consumer complaints,
                                                                  A. Adequacy of the Defect Allegations
warranty claim data, aggregate data from Ford dealers, and
communications with NHTSA. (PageID.59–60.)                         [1] Ford first argues that Plaintiffs’ entire complaint fails
                                                                  because it does not adequately allege a defect as required by
In their Third Amended Complaint, Plaintiffs bring 29 counts      the Federal Rules. Ford says that Plaintiffs must specifically
against Ford under federal law and the laws of the nine           allege what is defective about their vehicle transmissions
states where Plaintiffs bought their Mustangs. (ECF No. 10,       rather than relying on conclusory allegations. Further, argues
PageID.21.) Ford filed a motion to dismiss all of Plaintiffs’     Ford, it is not sufficient to allege only the symptoms of a
claims. (ECF No. 12.)                                             defect, i.e., that the transmission “slips, jerks, clashes gears,
                                                                  and harshly engages; has premature internal wear, increased
                                                                  shift efforts, inability to drive, and eventually suffers a
II. Legal Standard                                                catastrophic failure.” (ECF No. 12, PageID.228.)

Ford seeks dismissal under Federal Rule of Civil Procedure        First, it is not clear that Ford's position on what is required
12(b)(6). In deciding a motion to dismiss under Rule 12(b)(6),    to plead a defect is correct. For the proposition that
the Court “construes the complaint in the light most favorable    a defect cannot be defined predominantly by symptoms,
to the plaintiff, accepts the plaintiff's factual allegations     Ford principally relies on a case from the Eastern
as true, and determines whether the complaint ‘contain[s]         District of California, DeCoteau v. FCA US LLC, No.
sufficient factual matter, accepted as true, to state a claim     215CV00020MCEEFB, 2015 WL 6951296 (E.D. Cal. Nov.
to relief that is plausible on its face.’ ” Heinrich v. Waiting   10, 2015). The DeCoteau court dismissed the plaintiffs’
Angels Adoption Servs., Inc., 668 F.3d 393, 403 (6th Cir.         complaint because they “allege[d] generally that there must
2012) (alteration in original) (quoting Ashcroft v. Iqbal, 556    be one or more defects” in their cars’ transmissions without
U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)).           providing “more detailed factual allegations” required to
Under the plausibility framework of Iqbal and Bell Atlantic       identify a plausible defect. Id. at *3. But, in contrast, another
Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d       California district court held that “Plaintiffs’ allegation that
929 (2007), the Court asks whether the factual allegations of     ‘the Manual Transmission contains one or more design and/
Plaintiffs’ Third Amended Complaint permit “the reasonable        or manufacturing defects,’ combined with a description of the
inference that [Ford] is liable[.]” Iqbal, 556 U.S. at 678,       symptoms of the alleged defect ... provides Chrysler sufficient
129 S.Ct. 1937. Whether Plaintiffs have presented enough          notice of the defect at issue.” Hardt v. Chrysler Grp. LLC, No.
factual matter to “nudg[e]” their claims “across the line         SACV1401375SJOVBKX, 2015 WL 12683965, at *5 (C.D.
from conceivable to plausible” is “a context-specific task”       Cal. June 15, 2015). This disagreement about what is required
requiring this Court to “draw on its judicial experience and      to plead a defect has not been settled by the Ninth Circuit
common sense.” Id. (quoting Twombly, 550 U.S. at 570, 127         Court of Appeals.
S.Ct. 1955).
                                                                  Nor does it seem to be a settled issue in any other circuit.
                                                                  Outside of the Ninth Circuit, Ford cites only one district court
                                                                  that supports the proposition that identifying the effects or



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              9
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3739 Filed 04/16/21 Page 11 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


symptoms of an alleged defect is insufficient. See McQueen            indication of the gear selected, together with the absence of an
v. BMW of N. Am., LLC, No. 12-6674, 2013 WL 4607353, at               ‘auto park’ feature”); Loo v. Toyota Motor Sales, USA, Inc.,
*7 (D.N.J. Aug. 29, 2013) (“Plaintiff has not pled sufficient         No. 819CV00750VAPADSX, 2019 WL 7753448, at *4 (C.D.
colorable information to plausibly establish that a defect even       Cal. Dec. 20, 2019) (finding that allegations of symptoms
exists ... Plaintiff merely identifies the effects of the alleged     including rough shifting and delayed acceleration, along with
defect.”).                                                            a description of the defect as a “PCM miscalibration” was
                                                                      sufficient to plead a defect).2
But the Court need not decide whether it is sufficient
to plead symptoms of a defect because Plaintiffs allege               So the Court finds that Plaintiffs have adequately alleged
more than just symptoms. The Court must read Plaintiffs’              that their vehicles suffer from a transmission defect that has
allegations as a whole, and in the light most favorable to            caused them harm to meet the Twombly/Iqbal plausibility
Plaintiffs. And taking the well-pled factual allegations as           standard.
true, Ford does not accurately represent the complaint. It
is true that the Plaintiffs’ complaint often discusses the
“defect” using symptoms like slipping, jerking, and clashing,
and a difficulty or inability to shift. (See, e.g., ECF No.           B. The Fraud Claims
10, PageID.22.) But Plaintiffs go on to explain, based on
                                                                      Plaintiffs bring 10 claims under state consumer-protection
information and belief, what is causing these symptoms.
                                                                      statutes that, at heart, are claims of fraud (Counts 1, 4, 7,
Plaintiffs allege that the transmissions in their Mustangs were
                                                                      10, 13, 16, 19, 21, 24, and 27). Plaintiffs allege that Ford
adapted from smaller vehicles and “because the synchronizers
                                                                      committed fraud by selling vehicles it knew to be defective
were designed for lower-horsepower applications, they are
                                                                      without disclosing that information to the consumers. Ford
insufficiently robust for use in the high-horsepower Ford
                                                                      makes separate challenges to the claims under the Michigan
Mustang vehicles.” (PageID.24.) So, essentially, Plaintiffs
                                                                      Consumer Protection Act and the California Consumers
allege that the synchronizers are not able to move along the
                                                                      Legal Remedies Act. And Ford seeks to dismiss all of
gear shaft quickly enough to properly engage the gears in the
                                                                      Plaintiffs’ fraud claims based on two arguments: the claims
transmission, causing the symptoms discussed.
                                                                      are insufficiently pled under Federal Rule of Procedure 9(b),
                                                                      and the claims do not meet the elements of the omission
 *4 These allegations go beyond a conclusory statement
that the cars contain a defect and beyond a description of            theory of fraud.3
symptoms. This case is thus distinguishable from DeCoteau,
McQueen, and the other cases Ford cites. Instead it is
more like Francis v. Gen. Motors, LLC, where a judge in               1. Michigan Consumer Protection Act Exemption
this District stated, “Plaintiffs here plead the ‘mechanical
details’ of the alleged defect, explaining how Defendant's            First, the Court will address an argument Ford only makes
transmission system functions and why Plaintiffs believe              against Count 1 of the complaint, a count for violation of the
the transmission systems in their vehicles are faulty.” –––           Michigan Consumer Protection Act (MCPA). Ford argues that
F.Supp.3d ––––, ––––, No. 19-11044, 2020 WL 7042935,                  the MCPA specifically exempts Plaintiffs’ vehicle purchases
at *15 (E.D. Mich. Nov. 30, 2020). And other cases in this            from its protections.
District and beyond support the conclusion that allegations
similar to Plaintiffs’ are sufficient to plead a defect. See, e.g.,    [2] The MCPA “does not apply to [any] transaction or
Gant v. Ford Motor Co., No. 19-CV-12533, ––– F.Supp.3d                conduct specifically authorized under laws administered by
––––, ––––, 2021 WL 364250, at *10 (E.D. Mich. Feb. 3,                a regulatory board or officer acting under statutory authority
2021) (finding allegations of “a variety of issues related            of this state or the United States.” Mich. Comp. Laws
to faulty transmissions, such as ‘sudden and unexpected               § 445.904(1)(a). “The Michigan Supreme Court construes
shaking,’ ‘delayed acceleration,’ and ‘hard decelerations’ ”          this exemption broadly, finding that ‘the relevant inquiry is
sufficient); In re FCA US LLC Monostable Elec. Gearshift              whether the general transaction is specifically authorized by
Litig., No. 16-MD-02744, 2017 WL 1382297, at *2 (E.D.                 law, regardless of whether the specific misconduct alleged
Mich. Apr. 18, 2017) (finding plaintiffs adequately pled a            is prohibited.’ ” Matanky v. Gen. Motors LLC, 370 F. Supp.
defect that caused harm by pleading “the lack of a physical           3d 772, 799 (E.D. Mich. 2019) (quoting Liss v. Lewiston-



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               10
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3740 Filed 04/16/21 Page 12 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


Richards, Inc., 478 Mich. 203, 732 N.W.2d 514 (2007)). But         was sent on April 8, 2020. (Id.) The operative complaint
“the burden of proving an exemption from [the MCPA] is             in this case is the Third Amended Complaint filed on
upon the person claiming the exemption.” Mich. Comp. Laws          July 17, 2020. The California Court of Appeals has made
§ 445.904(4).                                                      clear that as long as the letter is sent 30 days before the
                                                                   operative complaint, the notice is sufficient to comply with
 [3] Although Ford's argument is bare bones, the Court             the CLRA notice requirement. Morgan v. AT&T Wireless
finds the case that Ford cites, and other recent case law,         Servs., Inc., 177 Cal.App.4th 1235, 99 Cal. Rptr. 3d 768,
to be persuasive. Ford cites a recent unpublished case from        790 (2009) (“Because plaintiffs in this case alleged that
the Michigan Court of Appeals, Cyr v. Ford Motor Co.,              they sent the required notice to AT&T more than 30 days
No. 345751, 2019 WL 7206100 (Mich. Ct. App. Dec. 26,               before they filed the third amended complaint and that AT&T
2019), appeal denied, 950 N.W.2d 51 (Mich. 2020),4 which           failed to correct the alleged wrongs, the trial court erred
directly addressed whether the MCPA exemption applies to           by sustaining the demurrer for failure to comply the CLRA
the manufacture, sale, and lease of automobiles by Ford. Id.       notice requirements.”) Similarly, here, because Plaintiffs sent
at *2. Applying Liss, the court held that Ford's manufacture,      the required notice more than 30 days before filing the Third
sale, and lease of cars, and its provision of warranties           Amended Complaint, they complied with the CLRA's notice
for those cars, was specifically authorized under state and        requirement, and Count 7 survives.
federal law, including Michigan licensure laws, the Michigan
Vehicle Code, Michigan's “lemon law,” the Magnuson-Moss
Warranty Act, and the Motor Vehicle Safety Act. Id. at *2–3.       3. Adequacy of Plaintiffs’ Fraud Allegations
Two recent cases in the Eastern District of Michigan came to
the same conclusion. Matanky, 370 F. Supp. 3d at 800 (“The         Ford next argues that all of the remaining fraud-based claims
general transaction in this case (i.e., the sale of a new car by   must be dismissed because Plaintiffs failed to meet the
a licensed dealer) is one specifically authorized and regulated    pleading standard. Rule 9(b) provides a heightened pleading
by law; thus, it is exempt from the MCPA.” (internal citations     standard for fraud claims: “In alleging fraud or mistake,
omitted)); Gant, ––– F.Supp.3d at ––––, 2021 WL 364250, at         a party must state with particularity the circumstances
*7 (same).                                                         constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

 *5 Based on the Michigan Court of Appeals’ current                 [5] [6] In the context of a fraudulent-omission claim, the
interpretation of the MCPA, and that of courts in this District,   plaintiff “can succeed without the same level of specificity
this Court finds that Ford's motor vehicle sales to Plaintiffs     required by a normal fraud claim,” Beck v. FCA US LLC,
are exempt from the MCPA. So Count 1 for violation of the          273 F. Supp. 3d 735, 751–52 (E.D. Mich. 2017) (internal
MCPA is dismissed.                                                 citation omitted), but must still allege the “the who, what,
                                                                   when, where, and how” of the omission, Republic Bank & Tr.
                                                                   Co. v. Bear Stearns & Co., 683 F.3d 239, 256 (6th Cir. 2012).
                                                                   A complaint can meet these requirements “if it alleges that a
2. Notice Under the California Consumers Legal
                                                                   manufacturer knew of a defect before sale, the various venues
Remedies Act
                                                                   the manufacturer used to sell the product failed to disclose the
 [4] Ford advances another argument unique to a single count.      defect, and that the plaintiffs would not have purchased the
Count 7 alleges a violation of the California Consumers            product or would have paid less for it had they known of the
Legal Remedies Act (CLRA). Under the CLRA, a consumer              defect.” See Wozniak v. Ford Motor Co., No. 2:17-CV-12794,
must provide written notice to the potential defendant by          2019 WL 108845, at *3 (E.D. Mich. Jan. 4, 2019) (citing
certified or registered mail “[t]hirty days or more prior to the   Beck, 273 F. Supp. 3d at 751–52).
commencement of an action for damages.” Cal. Civ. Code
§ 1782(a). Ford says that the California plaintiffs failed to       [7] Ford's arguments that Plaintiffs fail to allege the “who,
provide timely notice. (ECF No. 12, PageID.258.)                   what, when, where, and how” do not withstand scrutiny. As
                                                                   another court put it, “In short, the ‘who’ is Ford, the ‘what’
The Court disagrees. Ford acknowledges it received a letter        is its knowledge of a defect, the ‘when’ is prior to the sale
that meets these requirements on behalf of Eric Gregorio and       of Class Vehicles, and the ‘where’ is the various channels
the proposed California class. (ECF No. 12-7.) The letter          of information through which Ford sold Class Vehicles.”



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           11
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3741 Filed 04/16/21 Page 13 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


MacDonald v. Ford Motor Co., 37 F. Supp. 3d 1087, 1096              partial disclosure but suppresses material facts. (ECF No. 12,
(N.D. Cal. 2014); see also Beck, 273 F. Supp. 3d at 751–            PageID.247 (citing Blissard v. FCA US LLC, No. 1802765,
52 (“Beck has adequately pleaded the ‘who’ (FCA), the               2018 WL 6177295, at *11 (C.D. Cal. Nov. 9, 2018)); ECF No.
‘what’ (knowing about, yet failing to disclose, the alleged         17, PageID.585–586.) All but the first situation are potentially
rotary shifter system defect), the ‘when’ (from the time the        relevant here.
vehicles were first placed on the market in 2012 to the
present day), the ‘where’ (the various channels through which       All of these situations require that Ford knew of the
FCA sold the class vehicles, including the dealership in            transmission defect before Plaintiffs purchased their cars.
Carlsbad, California, where Beck purchased his vehicle), and        Much of Ford's brief on this question focuses on the argument
the ‘how’ (if Beck and the class members had known of the           that Plaintiffs have not properly alleged a defect, i.e., they
alleged defect, they would have not purchased or leased the         have not sufficiently defined “what” defect Ford allegedly
class vehicles, or they would have paid less for them).”).          knew about and failed to disclose. Rule 9(b) specifies that
                                                                    “knowledge, and other conditions of a person's mind may be
 *6 Similarly, Plaintiffs in this case allege that Ford knew        alleged generally.” Fed. R. Civ. P. 9(b). And the Court has
about but failed to disclose the transmission defect in their       already determined that Plaintiffs properly pled a defect. Ford
Mustangs since the MT82 transmission was introduced. (ECF           does not contest that it would be material to a car buyer that a
No. 10, PageID.25–26.) Plaintiffs further allege that Ford          transmission defect caused gears to clash, slip, jerk, and fail
failed to disclose the defect “at the point of purchase or          to engage. See also Keegan v. Am. Honda Motor Co., 838 F.
through advertisements” and that such disclosures “would            Supp. 2d 929, 944 (C.D. Cal. 2012) (collecting cases finding
have influenced purchase decisions and purchase price.” (Id.        plaintiffs plausibly pled a material fact based on an alleged
at PageID.27.)                                                      defect that posed a safety risk). So Plaintiffs’ allegations are
                                                                    also sufficient for purposes of Rule 9(b) to put Ford on notice
                                                                    as to “what” it allegedly failed to disclose: namely, that the
                                                                    MT-82 transmission was not robust enough for the high-
4. Ford's Knowledge
                                                                    power Mustang, which caused problems with shifting gears
 [8] The question of whether Ford knew about the alleged            and internal damage to the transmission.
defect requires further discussion. Knowledge is required not
only to show “what” was allegedly omitted, but also to meet         But even if Plaintiffs have alleged “what” the defect was, Ford
an additional requirement of a fraudulent-omission claim:           maintains that Plaintiffs have not adequately pled that Ford
establishing that the defendant had a duty to disclose. Miller      knew about the defect before Plaintiffs bought their cars. In
v. Gen. Motors, LLC, No. 17-CV-14032, 2018 WL 2740240,              their complaint, Plaintiffs allege that Ford knew about the
at *11 (E.D. Mich. June 7, 2018) (“To state a claim for             defect from a variety of sources: (1) Ford's communication
fraudulent omission, a plaintiff must also establish a duty to      with NHTSA regarding an investigation of the defect in 2011,
disclose.” (citing MacDonald v. Thomas M. Cooley Law Sch.,          (2) Ford TSBs and SSMs related to shifting problems, (3)
724 F.3d 654, 665 (6th Cir. 2013))).                                consumer complaints sent to NHTSA and directly to Ford,
                                                                    and posted on online forums, (4) articles in trade publications
 [9] Although Plaintiffs’ fraudulent-omission claims arise          discussing the defect, (5) pre-release testing data, and (6) data
under the laws of nine different states, the parties have not       on repairs and warranty claims from Ford dealers. (ECF No.
identified any meaningful difference among the states’ law.         10, PageID.59–86.)
Neither party outlines what they believe are the required
elements of fraudulent omission, but instead focus on whether        *7 Before examining these potential sources of Ford's
the Plaintiffs have properly pled knowledge and a duty              knowledge, it is worthwhile to note that Plaintiffs’ allegations
to disclose. The parties agree that in the states at issue,         concern two different transmission designs: the MT82
the situations where a duty to disclose can arise can be            introduced in the 2011 Mustang and the MT82-D4 introduced
summarized as follows: (1) the parties have a fiduciary             in the 2018 Mustang. Ford argues that “Plaintiffs have
relationship, (2) the defendant has exclusive or superior           not plausibly pleaded a connection between complaints
knowledge of a material fact and such knowledge could not           or data relating to the different transmissions in pre-
be discovered through reasonable diligence, (3) the defendant       and post-2018 Mustangs.” (ECF No. 12, PageID.250.) To
actively concealed a material fact, or (4) the defendant offers a   address this argument, the Court will discuss separately the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             12
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3742 Filed 04/16/21 Page 14 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


factual allegations related to the MT82 and the MT82-D4             to surface. In September 2010, Ford issued a service bulletin
transmissions.                                                      for the Mustang about “clutch pedal stayout” when shifting
                                                                    at high RPM. (ECF No. 10, PageID.85.) And in March
For the MT82 transmission (in 2011 to 2017 model year               2011, Ford issued another service bulletin specifically about
vehicles), Plaintiffs offer all six categories of evidence listed   “increased shift efforts in cold ambient temperatures.” (Id.)
above. First, consumer complaints posted on online forums           On August 3, 2011, NHTSA initiated an investigation into the
and articles in trade publications are inadequate to show           manual transmission in 2011 and 2012 Mustangs based on
knowledge without any specific allegations about how Ford           364 complaints submitted by consumers, over 300 of which
would have taken note of these sources. See Smith v. General        were provided by Ford, that drivers were unable to shift
Motors LLC, 988 F.3d 873, 885 (6th Cir. 2021) (holding that         into gear while driving. (ECF No. 10, PageID.60; ECF No.
allegations of consumer complaints are speculative absent any       12, PageID.252.)5 The report noted complaints of “higher
supporting facts to suggest the manufacturer knew about the         than expected shift efforts in cold ambient temperatures”
complaints).                                                        and “increasing difficulty selecting gears along with gear
                                                                    clash or grinding.” PE 11-024 ODI Resume, NHTSA (Dec.
Second, Courts often reject general allegations about testing       14, 2011), https://perma.cc/R22R-FA3P. NHTSA closed the
and analysis conducted by the manufacturer. See, e.g., Smith,       investigation after noting that Ford had addressed the
988 F.3d at 885 (rejecting “theoretical results from pre-           complaints by issuing service bulletins instructing technicians
production tests without accompanying verification that the         on appropriate repairs and concluding: “There is no indication
tests occurred and revealed a safety defect”); Beck, 273 F.         of loss of motive power or unreasonable safety risk associated
Supp. 3d at 753 (rejecting “generic allegations of FCA's            with the alleged defect in the subject vehicles.” Id.
access to ‘testing’ and ‘analysis’ ... to support an inference
that a defendant knew about a design defect at the product's         *8 Since Ford itself provided over 300 complaints to
time of sale.”); Roe v. Ford Motor Co., No. 18-12528, 2019          NHTSA and was involved in the investigation process, it
WL 3564589, at *6 (E.D. Mich. Aug. 6, 2019) (subsequent             is clear that Ford had notice of a possible transmission
history omitted) (holdings that plaintiffs need “at least a hint    defect at least by the spring of 2011, if not earlier. But
as to the test results” to support allegations about testing and    according to the NHTSA investigation report, Ford addressed
analysis).                                                          the shifting concerns raised in the consumer complaints by
                                                                    issuing a service bulletin instructing technicians to use lower-
Third, data on repairs and warranty claims from Ford                viscosity transmission fluid and designing a revised clutch
dealers could be a relevant source of knowledge if, for             plate fastener that was made available through a special
example, Plaintiffs could show that Ford received data about        service message. Id. And NHTSA explicitly found there
a disproportionate number of repairs and warranty claims            was no unreasonable safety risk associated with the possible
related to a certain part. But Plaintiffs make no such claims.      transmission defect. So the NHTSA report cannot be used to
Plaintiffs argue that aggregate data from dealers is in Ford's      show Ford had knowledge of a material defect after the report
exclusive control. As with general allegations about testing,
                                                                    was released in December 2011.6 Without another source
Plaintiffs must give some indication of the contents of
                                                                    notifying Ford of continuing or new transmission issues, it
dealer data to support their allegation that Ford knew of the
                                                                    would be reasonable for Ford to believe that it had fully
transmission defect from that data.
                                                                    resolved the transmission issues previously raised to NHTSA.

That leaves the first three categories of evidence: the
                                                                    The only other potentially reliable source of information that
NHTSA investigation, TSBs and SSMs (collectively, “service
                                                                    Plaintiffs point to after the NHTSA investigation is customer
bulletins”), and consumer complaints to NHTSA. The Court
                                                                    complaints submitted to NHTSA. Plaintiffs provide a sample
will consider the Plaintiffs’ allegations for these sources.
                                                                    of complaints about Mustangs with the MT82 transmission
                                                                    from the NHTSA website written between 2011 and 2020.
                                                                    (ECF No. 10, PageID.63–82.) Plaintiffs note that these are
a. The Original MT82 Transmission                                   just a sampling of the complaints, but do not indicate the total
                                                                    number of relevant complaints that appear on the NHTSA
 [10] In the case of the original MT82 transmission, it was not     website.
long after the release of the 2011 Mustang that issues began



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             13
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3743 Filed 04/16/21 Page 15 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


Some courts have held that the mere existence of customer         this period. And only some of these complaints pre-date when
complaints to NHTSA is insufficient without a plausible           Plaintiffs purchased their vehicles.
allegation that the defendant actually saw the complaints.
See, e.g., Gotthelf v. Toyota Motor Sales, U.S.A., Inc., 525 F.    *9 So Plaintiffs have not alleged sufficient facts to suggest
App'x 94, 104 (3d Cir. 2013) (rejecting bare allegations of       that complaints about shifting issues were frequent enough
consumer complaints without any information about when or         or voluminous enough “that they were not lost in a sea of
to whom the complaints were sent and finding insufficient         complaints and repairs amassing by the dozens each day.”
factual support that Toyota knew about complaints filed           Roe, 2019 WL 3564589, at *7 (cited favorably by Smith,
with NHTSA). But see Grodzitsky v. Am. Honda Motor                988 F.3d at 885); see also Wozniak v. Ford Motor Co.,
Co., No. 2:12-CV-1142-SVW-PLA, 2013 WL 2631326, at                No. 2:17-CV-12794, 2019 WL 108845, at *3 (E.D. Mich.
*6 (C.D. Cal. June 12, 2013) (finding that a sampling             Jan. 4, 2019) (“Plaintiffs’ general assertions of Defendant's
of NHTSA complaints combined with the allegation that             knowledge without any alleged facts that Defendant was even
Honda monitored NHTSA databases was enough to “support            aware of the complaints do not rise above mere speculation.”);
a plausible inference that Defendant saw and reviewed             McKee v. Gen. Motors LLC, 376 F. Supp. 3d 751, 761 (E.D.
the specific complaints.”). Here Plaintiffs specifically plead    Mich. 2019) (“Plaintiff's allegations of consumer complaints
that “automakers monitor NHTSA databases for consumer             online or to the NHTSA are insufficient to support a finding
complaints regarding their automobiles as part of their           of GM's knowledge.”).
ongoing obligation to identify potential defects in their
vehicles, including safety-related defects” and that “Ford        Because Plaintiffs have not adequately alleged facts to
and/or Ford personnel would review NHTSA's website for            support the inference that Ford knew about the alleged defect
complaints.” (ECF No. 10, PageID.62.)                             in the MT82 transmission after December 2011, the following
                                                                  fraud claims are dismissed: Robert Escudero's claims for his
But even assuming that Ford monitors NHTSA complaints,            2015 Mustang under California's Consumer Legal Remedies
many courts, including this one, suggest that the volume of       Act (Count 7) and the California Business & Professions
complaints about a specific issue must be significant enough      Code § 17200 (Count 10), Brandon Lemons’ claim for his
to draw Ford's attention. See, e.g., Roe, 2019 WL 3564589, at     2014 Mustang under the Florida Deceptive and Unfair Trade
*7 (“[F]or consumer complaints and repair logs to give fair       Practice Act (Count 16), Joseph Plis’ claim for his 2017
notice to Ford that one particular part is consistently having    Mustang under New York's General Business Law section
problems, it must be that the number of complaints about          349 (Count 19), and Christopher Wooten's claim for his 2016
and repairs of that specific part stood out.”); In re Nexus 6P    Mustang under the Delaware Consumer Fraud Act (Count
Prod. Liab. Litig., 293 F. Supp. 3d 888, 909 (N.D. Cal. 2018)     21). Wooten is the only named plaintiff who brought a claim
(“[A] handful of complaints do not, by themselves, plausibly      under the Delaware Consumer Fraud Act; so Count 21 is
show that Huawei or Google had knowledge of the defects           dismissed as a whole. The other three counts have additional
and concealed the defects from customers.”); Beck v. FCA          remaining plaintiffs.
US LLC, 273 F. Supp. 3d 735, 753 (E.D. Mich. 2017) (“Nor
is there a plausible inference of knowledge based on FCA's
purported review of the forty-three NHTSA complaints [ ]
                                                                  b. The MT82-D4 Transmission
because Beck does not state how many of these complaints
were filed before Beck purchased his [vehicle].”).                 [11] That leaves the claims about the MT82-D4
                                                                  transmission. For the 2018 model Mustang, Ford released
In another case against Ford, this Court found it                 a new version of the MT82 transmission, the MT82-D4.
was insufficient for the plaintiffs to provide only 14            According to one commentator, the MT82-D4 “promise[d]
NHTSA complaints from a three-year period without more            to perform much better than its predecessor.” Mircea
information about the total number of complaints or how           Panait, 2018 Ford Mustang GT Features Upgraded MT82
Ford allegedly knew about the complaints. Roe, 2019 WL            Manual Transmission, Auto Evolution (Nov. 10, 2017),
3564589, at *7. Here, Plaintiffs provide approximately 36         https://perma.cc/798L-PPC6. Despite the promise of better
NHTSA complaints from a 9-year span. Again, Plaintiffs give       performance, it was not long after the new model was released
no indication of the total number of relevant complaints from     that issues again began to surface. On March 20, 2018, Ford
                                                                  issued a service bulletin about the “inability or difficulty to



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          14
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3744 Filed 04/16/21 Page 16 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


shift into second gear” for 2018 Mustangs built on or before        service bulletin. The caselaw supports this conclusion. See,
November 15, 2017. (ECF No. 10, PageID.85–86.) A few                e.g., MacDonald v. Ford Motor Co., 37 F. Supp. 3d 1087,
months later, Ford issued another service bulletin about the        1093 (N.D. Cal. 2014); Francis, ––– F.Supp.3d at ––––, 2020
“inability to shift into 3rd or 4th gear” for all 2018 Mustangs.    WL 7042935, at *14.
(Id. at PageID.86.) And just two months after that, Ford issued
a bulletin for 2018 and 2019 Mustangs regarding “inability           *10 So Plaintiffs have adequately alleged that Ford had
to drive in first and second gear.” (Id.) These three service       knowledge of a MT82-D4 transmission defect beginning with
bulletins are supplemented with consumer complaints filed           the 2018 model year Mustang.
with NHTSA throughout 2018, 2019 and 2020.

Ford argues that service bulletins do not create a plausible
                                                                    c. Duty to Disclose Regarding the MT82-D4
inference that Ford was on notice of the alleged defect.
But none of the cases that Ford cites actually hold that            Finally, the Court must determine whether Ford had a duty to
service bulletins that are relevant to the alleged defect and       disclose this knowledge. As discussed above, the parties agree
concern the model of car at issue cannot be used to plausibly       that there are a number of ways Plaintiffs can demonstrate a
show knowledge. Cf. Miller, 2018 WL 2740240, at *13–                duty to disclose.
14 (rejecting TSBs that related to different vehicles and
different defects); Hall v. Gen. Motors, LLC, No. 19-10186,          [12] First, Plaintiffs allege that Ford had exclusive or
2020 WL 1285636, at *7 (E.D. Mich. Mar. 18, 2020)                   superior knowledge of a material fact, namely the defect.
(holding that TSBs that did not identify or mention any             Plaintiffs plead that Ford knew about the defect through
of the core features of the defect as defined by plaintiffs         sources not available to consumers, including pre-release
“do not support a plausible inference that GM knew about            testing data, consumer complaints to Ford and Ford dealers,
the [defect].”); Fisher v. Honda N. Am., Inc., 2014 WL              warranty claim data, aggregate data on repairs from Ford
2808188, at *6 (C.D. Cal. June 12, 2014) (TSBs unrelated            dealers, testing conducted in response to complaints, and
to model year of plaintiff's vehicle and alleged defect are         “other internal sources of aggregate information.” (ECF No.
not plausible knowledge allegations). Although a service            10, PageID.59–60.)
bulletin is not necessarily an admission of a defect, it leads to
other inferences. Service bulletins are advisory notices sent to    As discussed above, courts routinely reject bare allegations
dealership service departments that relate to a common issue        of internal testing and data analysis. But here the three 2018
Ford has identified and “inform[ ] technicians of conditions        service bulletins issued by Ford support the inference that
that may occur on some vehicles, or provides information            Ford was collecting evidence of a transmission problem
that could assist in proper vehicle service.” TECHNICAL             from internal sources long before the TSBs were issued.
SERVICE BULLETIN 5.0L - Manual Transmission - Inability             See Francis, ––– F.Supp.3d at ––––, 2020 WL 7042935, at
Or Difficulty To Shift Into Second Gear - Built On Or Before        *16. These sources of aggregate knowledge were in Ford's
15-Nov-2017, Ford Motor Company (Mar. 20, 2018), https://           control and were not available even to consumers who
perma.cc/9NFR-JQN3 (fine print). As explained by another            conducted research on their vehicle before purchase. Falk v.
court in this District, “TSBs advising of specific transmission     Gen. Motors Corp., 496 F. Supp. 2d 1088, 1096 (N.D. Cal.
issues support[ ] a fair inference that [the manufacturer]          2007) (finding that GM had exclusive knowledge because the
relied on an ‘accretion of knowledge’ collated from its own         record makes clear that GM was aware of a problem with
internal testing and engineering reports and complaints and         speedometers that customers only became aware of when
data received exclusively by it through its dealer channels,        they experienced it first-hand). And just because consumers
which prompted it to issue those repair bulletins.” Francis v.      may have been able to find some information, like consumer
Gen. Motors, LLC, ––– F.Supp.3d ––––, ––––, No. 19-11044,           complaints (or even service bulletins) online does not defeat
2020 WL 7042935, at *16 (E.D. Mich. Nov. 30, 2020); see             the fact that Ford had exclusive knowledge. See id. at 1097
also In re MyFord Touch Consumer Litig., 46 F. Supp. 3d             (“It is true that prospective purchasers, with access to the
936, 958 (N.D. Cal. 2014). So when Ford issues a service            Internet, could have read the many complaints about the failed
bulletin about the precise issue in the precise vehicle that a      speedometers [ ]. Some may have. But GM is alleged to have
plaintiff complains of, it is common sense to infer that Ford       known a lot more about the defective speedometers, including
had knowledge of that issue at the time of, and prior to, the       information unavailable to the public. Many customers would



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           15
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3745 Filed 04/16/21 Page 17 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


not have performed an Internet search before beginning a           John Walker; deceptive acts or practices in violation of New
car search. Nor were they required to do so.”); MyFord             York's General Business Law § 349 (Count 19) on behalf of
Touch, 46 F.Supp.3d at 960 (“[A]s Ford conceded at the             Plaintiff Shunk; violation of the North Carolina Unfair and
hearing, Plaintiffs would not have had full awareness of           Deceptive Acts and Practices Act (Count 24) on behalf of
the TSBs because the full content of the TSBs was not              Plaintiff Steven Swayne; and violation of the Pennsylvania
publicly available on the NHTSA website.”) So Plaintiffs           Unfair Trade Practices and Consumer Protection Law (Count
have sufficiently plead that Ford had superior knowledge of        27) on behalf of Plaintiff Dickson.
the defect, a material fact which it was duty-bound to disclose
to consumers.
                                                                   C. Warranty Claims
 [13] Plaintiffs also allege that Ford actively concealed
the defect by directing replacement of the defective part          Before discussing the substance of the express- and implied-
with an equally defective part and telling customers their         warranty claims, the Court will address two preliminary
transmissions were not defective and denying them repairs.         points.
Other courts have found that both of these actions can support
an inference of active concealment. See Falk v. Gen. Motors
Corp., 496 F. Supp. 2d 1088, 1097 (N.D. Cal. 2007) (finding
                                                                   1. Preliminary Issues
that GM replacing broken speedometers with the exact same
model “might very well constitute active concealment of a          First, Ford argues that all of Plaintiffs’ warranty claims should
systematic problem.”); Gray v. BMW of N. Am., LLC, 22 F.           be dismissed because Plaintiffs failed to give Ford adequate
Supp. 3d 373, 384 (D.N.J. 2014) (finding that the allegation       pre-suit notice of a breach. And for Plaintiff Escudero only,
that “BMW advised dealers to make temporary repairs to             Ford argues that his warranty claims must also be dismissed
ensure that the manifestation of the defects occurred outside      because they are time barred.
the warranty period, thereby shifting financial responsibility
for the defect onto consumers” created the plausible inference
of active concealment); Tietsworth v. Sears, 720 F. Supp.
2d 1123, 1134 (N.D. Cal. 2010) (fraudulent concealment             a. Pre-Suit Notice
allegations sufficient where plaintiffs alleged that when they
                                                                   The Uniform Commercial Code requires that a buyer “must
“contacted Sears for service of their defective Machines
                                                                   within a reasonable time after he discovers or should have
[they] were either told the Machines were not defective or
                                                                   discovered any breach notify the seller of breach or be
denied free service or replacement of the defective parts.”).
                                                                   barred from any remedy.” U.C.C. § 2-607(3)(a) (emphasis
So Plaintiffs have pled enough to allege active concealment.
                                                                   added) Although the relevant states have all adopted U.C.C.
                                                                   § 2-607(3)(a), states differ on what constitutes reasonable
 *11 The final way to establish a duty to disclose, partial
                                                                   notice and to whom notice must be given.
disclosure, was not briefed by either party so the Court will
not address it at this time.
                                                                    [14] Michigan. Michigan courts interpret the notice
                                                                   requirement strictly, requiring that “upon discovering a
In sum, Plaintiffs who purchased 2018 and 2019 Mustangs
                                                                   breach, the buyer must provide reasonable pre-suit notice to
have adequately pled that Ford committed fraud by failing to
                                                                   even a remote manufacturer lest the buyer be barred from any
disclose a material fact about their vehicles’ transmission. So
                                                                   remedy.” Johnston v. PhD Fitness, LLC, No. 16-CV-14152,
the following claims survive the motion to dismiss: violation
                                                                   2018 WL 646683, at *3 (E.D. Mich. Jan. 31, 2018) (citing
of the Arkansas Deceptive Trade Practices Act (Count 4) on
                                                                   Gorman v. Am. Honda Motor Co., Inc., 302 Mich.App. 113,
behalf of Plaintiff Morrow; violation of California Consumers
                                                                   839 N.W.2d 223, 232 (2013)). Another court in this District
Legal Remedies Act (Count 7) on behalf of Plaintiff Gregorio;
                                                                   recently held that, where a Michigan plaintiff had presented
violation of California Business & Professions Code § 17200,
                                                                   his vehicle for repair to an authorized dealership, the issues
et seq. (Count 10) on behalf of Plaintiff Gregorio; violation of
                                                                   of timeliness and sufficiency of the notice were questions of
the Colorado Consumer Protection Act (Count 13) on behalf
                                                                   fact. Francis, ––– F.Supp.3d at ––––, 2020 WL 7042935, at
of Plaintiff Zimmerli; violation of the Florida Deceptive and
                                                                   *12. There, the Court found it was at least plausible that the
Unfair Trade Practice Act (Count 16) on behalf of Plaintiff



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            16
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3746 Filed 04/16/21 Page 18 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


manufacturer had received notice of the problems with the           as adequate notice and that the issue of whether such notice
plaintiff's vehicle through the repair order or warranty claim.     was provided within a reasonable time is a jury question);
                                                                    In re MyFord Touch Consumer Litig., 46 F. Supp. 3d 936,
 [15] But in this case, the sole Michigan plaintiff, Garrett        977 (N.D. Cal. 2014). So the Pennsylvania warranty claims
Daniel, does not plead that his vehicle has been inspected or       (Counts 28 and 29) will not be dismissed on this basis.
repaired by a Ford dealership. Daniel contacted two different
Ford dealers about issues with his vehicle, but neither was          [18]      [19] Arkansas. In Arkansas, pre-suit notice to the
able to even schedule the vehicle for repairs before the            seller is required, and the filing of a complaint is not sufficient.
Third Amended Complaint. (ECF No. 10, PageID.30–31.)                See Williams v. Mozark Fire Extinguisher Co., 318 Ark. 792,
And Daniel does not plead that he notified Ford about a             888 S.W.2d 303, 305–06 (1994). But “[t]he content of the
breach of his warranty in any other manner. Since Michigan          notification need merely be sufficient to let the seller know
law requires pre-suit notice to Ford to maintain a breach of        that the transaction is still troublesome and must be watched.”
warranty claim, Daniel's warranty claims fail. Thus, Daniel's       In re Ford Motor Co. E-350 Van Prod. Liab. Litig. (No. II),
warranty claims are dismissed. And because he is the only           No. 03-4558, 2008 WL 4126264, at *9 (D.N.J. Sept. 2, 2008)
plaintiff from Michigan, the entirety of Counts 2 and 3 are         (quoting Jackson v. Swift-Eckrich, 830 F. Supp. 486, 491
dismissed.                                                          (W.D. Ark. 1993)).

 *12 Florida. Courts are divided on whether Florida law              [20] Plaintiff Tyrone Morrow alleges that he provided notice
requires notice to a remote manufacturer or just to the seller,     by twice bringing his vehicle to a Ford dealer for repair. (ECF
here a Florida car dealership. Compare In re FCA US LLC             No. 10, PageID.32–33.) Morrow's pleadings are sufficient to
Monostable Elec. Gearshift Litig., 446 F. Supp. 3d 218, 227         create a question of fact whether bringing his vehicle to the
(E.D. Mich. 2020) (holding that the rationale for pre-suit          dealer for repairs was sufficient pre-suit notice such that he
notice articulated by the Florida Court of Appeals supports         has stated a plausible breach of warranty claim. See Jarrett v.
requiring notice to car manufacturer), with Felice v. Invicta       Panasonic Corp. of N. Am., 8 F. Supp. 3d 1074, 1083 (E.D.
Watch Co. of Am., Inc., No. 16-CV-62772-RLR, 2017 WL                Ark. 2013); L. A. Green Seed Co. of Ark. v. Williams, 246 Ark.
3336715, at *6 (S.D. Fla. Aug. 4, 2017) (“Florida courts            463, 438 S.W.2d 717, 720 (1969).
recognize ‘that notice is required to be given to the seller, not
the manufacturer, under Florida law.’ ”).                            [21] [22] Colorado. Colorado law requires timely notice
                                                                    to only the immediate seller, not a remote manufacturer.
 [16] The Court need not resolve this question here because         Cooley v. Big Horn Harvestore Sys., Inc., 813 P.2d 736, 741
the Florida plaintiffs’ pleadings create a question of fact         (Colo. 1991). And the Colorado Supreme Court also held
whether Ford received notice of the issues with their cars.         that “[t]he filing of a lawsuit is sufficient notice to encourage
Both Lemons and Walker brought their cars to a Ford dealer          settlement of claims, and applicable statutes of limitation
for repair where repair orders were generated. (See ECF No.         protect manufacturers from the difficulties of defending
10, PageID.42–44.) The repair orders documented complaints          against stale claims.” Id. (internal citations omitted); see
by Lemons and Walker that they were experiencing issues             also Wallman v. Kelley, 976 P.2d 330 (Colo. App. 1998), as
when shifting gears. (Id.) Further development of the record        modified on denial of reh'g (Sept. 17, 1998). Thus, it is a
can help elucidate what documentation, if any, Ford received        question of fact whether the filing of this lawsuit provided
regarding these repair orders. So the Florida warranty claims       sufficient and reasonable notice to sustain Plaintiff Zimmerli's
will not be dismissed for lack of pre-suit notice at this time.     warranty claims. See Wallman, 976 P.2d at 333 (“While the
                                                                    statute requires buyers to give notice to sellers of claimed
 [17] Pennsylvania. On the other end of the spectrum, in            breaches, the issues of sufficiency and reasonableness of the
Pennsylvania “[t]he filing of a complaint has been held             notice require a factual determination.”).
to satisfy the notice requirement for a breach of warranty
claim.” Precision Towers, Inc. v. Nat-Com, Inc., No. 2143,           *13 [23] California. Although the California Commercial
2002 WL 31247992, at *5 (Pa. Com. Pl. Sept. 23, 2002)               Code incorporates the U.C.C. and requires pre-suit notice to
(internal citations omitted); see also Bednarski v. Hideout         sellers, the California Supreme Court carved out an exception
Homes & Realty, Inc., 709 F. Supp. 90, 92–93 (M.D. Pa.              for a manufacturer with whom the purchaser did not deal.
1988) (recognizing that a third party complaint may serve           See In re Toyota Motor Corp. Unintended Acceleration Mktg.,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              17
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3747 Filed 04/16/21 Page 19 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


Sales Practices, & Prod. Liab. Litig., 754 F. Supp. 2d 1145,      notice of a breach of warranty was a question of fact to be
1180 (C.D. Cal. 2010) (notice not required in action against a    determined by the jury.” Hubbard v. Gen. Motors Corp., No.
manufacturer and by purchasers “against [a] manufacturer[ ]       95 CIV. 4362, 1996 WL 274018, at *4 (S.D.N.Y. May 22,
with whom they have not dealt.” (quoting Greenman v. Yuba         1996). It is sufficient for a plaintiff to plead that he complained
Power Prods., 59 Cal.2d 57, 27 Cal.Rptr. 697, 377 P.2d 897,       to the seller or requested service. Cliffstar, 254 A.D.2d at
900 (1963))). Because Gregorio purchased his car from an          723, 678 N.Y.S.2d 222; see also Panda Capital Corp. v. Kopo
authorized dealer rather than from Ford directly, he is not       Int'l, Inc., 242 A.D.2d 690, 692–93, 662 N.Y.S.2d 584 (1997)
required to give pre-suit notice to Ford.                         (holding that the complaint in the action itself constituted
                                                                  notice, as did prior complaints to the seller); Baranco v.
 [24] Delaware. “Delaware courts interpret the UCC's notice       Ford Motor Co., 294 F. Supp. 3d 950, 972 (N.D. Cal. 2018)
requirement relatively leniently.” Lincoln v. Ford Motor Co.,     (holding that under New York law “the notice requirement is
No. CV JKB-19-2741, 2020 WL 5820985, at *10 (D. Md.               satisfied by presenting the car to an authorized dealership for
Sept. 29, 2020) (citing Cline v. Prowler Indus. of Md.,           warranty service even if a breach is not specifically alleged.”).
418 A.2d 968 (Del. 1980) (“The requirement of notice has
been greatly liberalized to reflect the differences between        *14 [31] Both New York plaintiffs have pled sufficient
commercial buyers and consumers”); Official Cmts. 4 and           facts to, at a minimum, establish a question of fact whether
5 to Del. Code Ann. 6 § 2–607(3)(a) (“[T]he rule requiring        they provided timely and reasonable notice to Ford. Plis called
notification is designed to defeat commercial bad faith, not to   his local Ford dealer to complain about issues with his car but
deprive a good faith consumer of his remedy ...”)).               was told the behavior was normal. (ECF No. 10, PageID.46.)
                                                                  And Shunk's vehicle was twice repaired by a local Ford dealer.
 [25] The court in Lincoln found that the plaintiff's pleading    (Id. at PageID.48–49.) So the New York warranty claims will
satisfied the notice requirement where the plaintiff alleged he   not be dismissed for lack of notice.
had informed a Ford dealer of his experience with the defect
and “informed Ford itself of this issue by filing this lawsuit
about a year later.” 2020 WL 5820985, at *11. And in another
                                                                  b. Statute of Limitations for Plaintiff Escudero
case, the Superior Court of Delaware, found that, where
the plaintiff brought his vehicle to a dealer for repair, fact  [32] Ford argues (in a footnote) that California plaintiff
questions existed as to whether the defendants received timely Escudero's warranty claims are untimely because they
notice. Smith v. Daimlerchrysler Corp., No. 94C-12-002,        began to accrue at the time of original tender of his
2002 WL 31814534, at *4 (Del. Super. Ct. Nov. 20, 2002).       vehicle, September 2015. The limitations period for express
                                                               and implied warranty claims, as well as Magnuson-Moss
Wooten twice brought his Mustang to a dealer for repair (ECF   Warranty Act claims, is four years in California. See Gerstle
No. 10, PageID.40–41), so his warranty claims will not be      v. Am. Honda Motor Co., Inc., No. 16-CV-04384-JST, 2017
dismissed.                                                     WL 2797810, at *11–13 (N.D. Cal. June 28, 2017) (citing Cal.
                                                               Com. Code § 2725). This case was filed in May 2020, more
 [26]     [27] North Carolina. In North Carolina, the notice than four years after Escudero purchased his car.
requirement is considered satisfied when a plaintiff presents
his car to an authorized dealer for repair within the warranty  [33] But Escudero argues that the statutes of limitations were
period. Riley v. Ken Wilson Ford, Inc., 109 N.C.App. 163, 426  tolled because Ford fraudulently concealed the defect. In
S.E.2d 717, 721 (1993); see also Baranco v. Ford Motor Co.,    order to plead fraudulent concealment, Escudero must show
294 F. Supp. 3d 950, 972 (N.D. Cal. 2018). Plaintiff Swayne    that Ford knew about the transmission defect in his 2015
twice brought his vehicle to a dealer for repairs, so he too   Mustang. But, as discussed above, the Court already ruled that
satisfied the notice requirement. (ECF No. 10, PageID.51–      Plaintiffs have not plausibly pled that Ford had knowledge of
52.)                                                           the transmission defect in the 2015 Mustang. So Escudero's
                                                          warranty claims under Count 8, Count 9, and Count 11 are
 [28] [29] [30] New York. New York determines timely dismissed.
notice based on a “standard of reasonableness.” Cliffstar
Corp. v. Elmar Indus., Inc., 254 A.D.2d 723, 723, 678
N.Y.S.2d 222 (1998). “[T]he sufficiency and timeliness of



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              18
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3748 Filed 04/16/21 Page 20 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                 at *3 (E.D. Mich. Feb. 3, 2021) (“At this early stage of
                                                                 the case, without the benefit of any factual development as
2. Express Warranty Claims
                                                                 to the cause and origin of the alleged defect, dismissal of
Plaintiffs bring breach of express warranty claims premised      the express warranty claims is not justified by a premature
on Ford's New Vehicle Limited Warranty (the “NVLW”).             and uninformed classification of the alleged defect as being
Under the NVLW, each vehicle's powertrain (which includes        categorically in the realm of ‘design’ or ‘manufacturing.’
the transmission) is covered for the lesser of five years        ” (quoting In re FCA US LLC Monostable Elec. Gearshift
or 60,000 miles from its original purchase. (ECF No. 12,         Litig., 280 F. Supp. 3d 975, 1011 (E.D. Mich. 2017))). And
PageID.225; ECF No. 12-4, PageID.281.) In the NVLW,              just because Plaintiffs plead allegations involving a class of
Ford promises to “repair, replace, or adjust” at no cost         vehicles does not preclude the possibility of a manufacturing
covered powertrain parts (including the transmission) “that      defect. See Francis v. Gen. Motors, LLC, ––– F.Supp.3d ––––,
malfunction or fail during normal use during the applicable      ––––, No. 19-11044, 2020 WL 7042935, at *6 (E.D. Mich.
coverage period due to a manufacturing defect in factory-        Nov. 30, 2020) (“The defendant insists that if ‘all’ of its
supplied materials or factory workmanship” so long as the        transmissions are affected, then the defect necessarily must
vehicle was “properly operated and maintained” and “taken to     be one caused by design and not method of manufacture.
a Ford dealership for a warranted repair during the warranty     But it is logically possible that either could be the case;
period.” (ECF No. 12-4, PageID.320–321.) Although Ford           perhaps the transmissions work badly even though built as
refers to the NVLW as a “repair or replace promise,” it          designed; or maybe they all were badly built, even though
is an express warranty by its own terms. (See ECF No.            well-patterned.”); Alin v. Am. Honda Motor Co., No. CIV A
12-4, PageID.358 (“The warranties in this booklet are the        08-4825 KSH, 2010 WL 1372308, at *6 (D.N.J. Mar. 31,
only express warranties applicable to your vehicle.”)); see      2010) (“At the pleading stage, where the distinction between
also Miller v. Gen. Motors, LLC, No. 17-CV-14032, 2018           defect in design and defect in materials or workmanship is a
WL 2740240, at *5 (E.D. Mich. June 7, 2018) (noting “the         matter of semantics, and sufficient facts are alleged to assert
distinction between an express UCC warranty and a promise        both, the defendant's characterization of the nature of the
to repair or replace is largely a semantic decision”).           claim pre-discovery should not control whether the complaint
                                                                 survives.”). So the issue of what type of defect Plaintiffs
Ford attacks Plaintiffs’ express warranty claims on two bases:   allege will be left for another day. For now, Plaintiffs’ express
(1) Plaintiffs only plead a design defect and Ford's express     warranty claims will not be dismissed on this basis.
warranty does not cover design defects, and (2) Ford has
complied with its obligations under the warranty.
                                                                 b. Whether Ford Complied with the Warranty

                                                                 Plaintiffs allege that Ford breached its express warranty
a. Warranty Coverage for Design Defects
                                                                 by refusing to effectively repair or replace their defective
 [34] Ford argues that Plaintiffs plead a design defect and      transmissions. Ford argues that Plaintiffs cannot show a
that the NVLW covers only manufacturing defects and not          breach of the NVLW because (1) three of the remaining
design defects. Neither of these arguments is convincing         named plaintiffs, Zimmerli, Plis, and Dickson, failed to
at the motion-to-dismiss stage. Although Plaintiffs’ express     present their vehicles to an authorized Ford dealer for repair,
warranty claims arise under the laws of nine states, neither     and (2) for those plaintiffs that properly presented their
party argues that the law governing express warranties in        vehicles, Ford honored its warranty by providing necessary
these states is materially different.                            repairs free of charge.

 *15 Plaintiffs contend that they allege not only a design       The express language of the NVLW states that Ford will
defect, but also manufacturing and materials defects. (See       provide warranty coverage if the owner's “Ford vehicle
ECF No. 10, PageID.56 (“The Transmission is defective in         is properly operated and maintained, and was taken to a
its design, manufacturing, and or materials ...”).) Plaintiffs   Ford dealership for a warranted repair during the warranty
are not required to commit to a single theory of the origin of   period.” (ECF No. 12-4, PageID.279–280.) Zimmerli, Plis,
the defect at this time. See Gant v. Ford Motor Co., No. 19-     and Dickson try to get around this precondition for warranty
CV-12533, ––– F.Supp.3d ––––, ––––, , 2021 WL 364250,


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           19
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3749 Filed 04/16/21 Page 21 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


coverage by arguing that the warranty failed its essential           [36] But it cannot be argued that Zimmerli and Dickson gave
purpose.                                                            Ford any opportunity to repair or replace because, at the
                                                                    time of the complaint, they had never contacted Ford or an
The four states at issue have adopted the Uniform                   authorized Ford dealer about the transmission defect in their
Commercial Code's provision regarding essential purpose:            vehicles. (See ECF No. 10, PageID.39, 54.) Although their
“Where circumstances cause an exclusive or limited remedy           response brief is not entirely clear, it seems that Zimmerli and
to fail of its essential purpose, remedy may be had as provided     Dickson (and perhaps other plaintiffs too) make some form
in this Act.” U.C.C. § 2-719. And many courts hold that             of futility argument, i.e., because Ford was unable to repair
“[t]o prove that a repair and replacement remedy failed in its      the transmission defect in other Mustangs, it would have been
essential purpose, the buyer must show that the seller was          futile for Zimmerli and Dickson to present their cars for repair.
either unwilling or unable to repair the vehicle.” Miller, 2018
WL 2740240, at *6; see also Baney Corp. v. Agilysys NV, LLC,        Like the court in MyFord Touch, this Court holds that that
773 F. Supp. 2d 593, 605 (D. Md. 2011) (“[A] repair remedy          “[e]ven assuming a futility argument is theoretically possible,
fails of its essential purpose when the seller ‘has refused to      here, there are insufficient allegations in the complaint to
make repairs as he was required or where he cannot repair           make futility plausible.” 46 F. Supp. 3d. at 971.
the product.’ ” (quoting Riegel Power Corp. v. Voith Hydro,
888 F.2d 1043, 1046 (4th Cir. 1989))); In re Myford Touch           The Court reaches this conclusion for a few reasons. First, as
Consumer Litig., 2015 WL 5118308, at *4 (N.D. Cal. Aug. 31,         discussed above, it is not yet clear whether Plaintiffs allege
2015) (“[A] plaintiff claiming breach of an express warranty        a design defect common to all purported class vehicles. If
[must] give the seller the opportunity to repair or replace the     Plaintiffs’ cars do not contain the same defect, Ford's inability
product before the exclusive repair and replace remedy is           to repair car A says nothing about whether it can repair Car B.
considered to have failed of its essential purpose.”); Wozniak      Second, even if Plaintiffs’ vehicles contain a common defect,
v. Ford Motor Co., 2019 WL 108845, at *2 (E.D. Mich. Jan.           the Complaint does not adequately allege that Ford was
4, 2019). But see Benkle v. Ford Motor Co., No. 161569,             consistently unable to fix the defect. Although some plaintiffs
2017 WL 9486154, at *12 (C.D. Cal. Dec. 22, 2017) (finding          allege that attempts were made to repair their Mustang but the
that because plaintiffs alleged a design defect common to all       problem remained (see e.g., ECF No. 10, PageID.39 (Plaintiff
vehicles at issue and alleged that a repair would have been         Wooten); PageID.49 (Plaintiff Shunk); PageID.52 (Plaintiff
inadequate, plaintiffs were not required to allege that they        Swayne)), others do not clearly allege that the defect remains
presented their vehicles for repairs).                              unremedied after repairs were completed (see e.g., id. at
                                                                    PageID.31 (Plaintiff Morrow)). And other evidence suggests
Plaintiffs themselves seem to acknowledge that before a             that, at least in some cases, Ford has been able to adequately
warranty can fail its essential purpose, Ford must have at least    fix the issue (i.e. the NHTSA investigation report concluding
been given an opportunity to repair or replace the defective        that Ford adequately addressed the issue). So it is unclear
transmission. (ECF No. 17, PageID.573 (citing favorably             whether the experience of plaintiffs whose cars continued to
Wozniak and Miller).) The Court agrees that Ford needed             exhibit the defect after repair attempts are “commonplace,
to have an opportunity to repair or replace. So the question        unique [ ], or somewhere in between.” MyFord Touch, 46 F.
becomes whether Zimmerli, Plis, and Dickson gave Ford that          Supp. 3d at 971. The personal experiences of a small number
opportunity.                                                        of plaintiffs is not sufficient to plausibly plead futility.

 *16 [35] Although Plis did not take his Mustang to a Ford          Because Zimmerli and Dickson did not comply with the
dealer as the NVLW requires, he did give Ford an opportunity        preconditions of Ford's warranty coverage, did not provide
to repair or replace his defective transmissions. Plis called his   Ford an opportunity to repair or replace their defective
local Ford dealer to complain when he began to experience           transmission, and have not plausibly pled that doing so would
the transmission defect but was advised that the behavior was       have been futile, their express warranty claims (Count 14 and
normal. (ECF No. 10, PageID.46.) Thus, Plis has plausibly           Count 28) are dismissed.
pled that Ford's repair or replace warranty failed him because
his authorized Ford dealer was unwilling to repair his vehicle.      [37] For the remaining plaintiffs’ express warranty claims,
                                                                    Ford argues that it fully complied with its warranty by
                                                                    providing necessary repairs free of charge. It is true that “Ford



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             20
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3750 Filed 04/16/21 Page 22 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


did not promise that Plaintiffs’ powertrains were defect-free;      must be “fit for the ordinary purposes for which such goods
Ford merely promised that (if certain conditions were met)          are used.” U.C.C. § 2-314(2)(c). The parties agree that this
it would ‘repair, replace, or adjust’ powertrain parts ... free     definition applies in all of the relevant states.
of charge.” Roe, 2019 WL 3564589, at *11. Here, Plaintiffs
again respond with the argument that the warranty has failed         [39] Ford argues that the ordinary purpose for its vehicles
its essential purpose.                                              is to provide transportation. And according to Ford, all
                                                                    of Plaintiffs’ vehicles are drivable. But Ford defines too
 *17 [38] As discussed above, a repair-or-replace warranty          generally what it means for a vehicle to be fit for its ordinary
fails its essential purpose when the seller is either unwilling     purpose. Courts routinely hold that “to be fit for its ordinary
or unable to repair the vehicle. See Miller, 2018 WL 2740240,       purpose, a standard road vehicle must be able to provide
at *6; see also Roe, 2019 WL 3564589, at *11 (“[R]epair-or-         safe and reliable transportation and be substantially free of
replace warranties usually fail their essential purpose when,       defects.” Matanky v. Gen. Motors LLC, 370 F. Supp. 3d 772,
after several tries, the manufacturer is not able to bring          785 (E.D. Mich. 2019) (internal citations omitted); see also
the product up to snuff.”); Benkle v. Ford Motor Co., No.           Francis v. Gen. Motors, LLC, No. 19-11044, ––– F.Supp.3d
161569, 2017 WL 9486154, at *12 (C.D. Cal. Dec. 22,                 ––––, ––––, 2020 WL 7042935, at *7 (E.D. Mich. Nov.
2017) (“Plaintiffs have plausibly alleged a breach of express       30, 2020) (holding that for a vehicle to be merchantable it
warranty on the theory that Defendant failed to provide             must not only provide transportation, “but also do so in a
adequate repairs under the terms of its Limited Warranty.”).        reasonably safe and reliable manner.”); In re FCA US LLC
                                                                    Monostable Elec. Gearshift Litig., 280 F. Supp. 3d 975, 1015
All of the remaining plaintiffs have adequately pled that           (E.D. Mich. 2017) (citing Troup v. Toyota Motor Corp., 545
Ford was either unwilling or unable to fix their defective          Fed. Appx. 668, 669 (9th Cir. 2013)); In re MyFord Touch
transmission. (ECF No. 10, PageID.33–35, 40–41, 43–46,              Consumer Litig., 291 F. Supp. 3d 936, 946–47 (N.D. Cal.
48–49, 51–52.) So it is plausible that Ford's express warranty      2018).
failed its essential purpose and that Ford is liable to the
remaining Plaintiffs for breach of express warranty. As such,        [40] Here, Plaintiffs have sufficiently alleged that the
the following breach-of-express-warranty counts survive the         transmission defect rendered their vehicles both unsafe and
motion to dismiss: Count 5 (Arkansas), Count 9 (California)         unreliable. In particular, the alleged issues with gears slipping,
as to Gregorio only, Count 17 (Florida), Count 20 (New York),       jerking, and clashing, and the inability to shift into certain
Count 22 (Delaware), and Count 25 (North Carolina).                 gears plausibly present a safety hazard because they affect
                                                                    the driver's ability to control the vehicle's acceleration and
                                                                    deceleration. (See ECF No. 10, PageID.59.) Courts faced
                                                                    with similar defect allegations have concluded that such
3. Implied Warranty Claims
                                                                    allegations support a finding that the vehicle is not fit for its
Plaintiffs claim that Ford breached the implied warranty of         ordinary purpose. See, e.g., In re FCA US LLC Monostable
merchantability under the laws of eight states (Plaintiffs do       Elec. Gearshift Litig., 334 F.R.D. 96, 113 (E.D. Mich. 2019)
not bring an implied warranty claim under New York law).            (“A fact-finder reasonably could conclude that such a design,
Ford challenges Plaintiffs’ implied warranty claims on two          which inhibits a majority of drivers from reliably selecting
grounds: (1) Plaintiffs fail to plead that their vehicles were      the desired direction of movement (or stopping the car from
unfit for their ordinary purpose, and (2) Plaintiffs lack privity   moving), is not one that is reasonably suited for safe and
with Ford.                                                          reliable transportation.”); Parrish v. Volkswagen Grp. of Am.,
                                                                    Inc., 463 F. Supp. 3d 1043, 1065 (C.D. Cal. 2020) (“[A]
                                                                    vehicle that repeatedly makes a ‘coffee grinder noise’ or a
                                                                    ‘clunk noise’ [ ] might shock or surprise not only the driver
a. Fitness for Ordinary Purpose
                                                                    of the vehicle, but also other drivers on the road, causing
Ford argues that all of Plaintiffs’ implied warranty claims         distractions and safety hazards.”); Hardt v. Chrysler Grp.
should be dismissed because Plaintiffs have not sufficiently        LLC, No. SACV1401375SJOVBKX, 2015 WL 12683965, at
pled that their vehicles were unfit for their ordinary              *6 (C.D. Cal. June 15, 2015) (“This Court finds that Manual
purpose. The U.C.C. provides for an implied warranty of             Transmission vehicles with an allegedly inoperative clutch
merchantability. U.C.C. § 2-314. To be merchantable, goods          are rendered unmerchantable.”); Gant v. Ford Motor Co., No.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             21
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3751 Filed 04/16/21 Page 23 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


19-CV-12533, ––– F.Supp.3d ––––, ––––, 2021 WL 364250,
at *4 (E.D. Mich. Feb. 3, 2021) (finding that allegations of      [43] Florida. Florida, on the other hand, has a strict privity
a similar transmission defect in Ford vehicles was sufficient    requirement. The Florida plaintiffs cannot maintain implied
to suggest that the defect seriously compromised the safety      warranty claims against Ford because they bought their cars
of the vehicles); Francis, ––– F.Supp.3d at ––––, 2020           from a dealer rather than Ford itself. See Tershakovec v.
WL 7042935, at *8 (finding sufficient allegations based on       Ford Motor Co., No. 17-21087-CIV-MORENO, 2018 WL
“abrupt, unpredictable, and uncontrollable acceleration or       3405245, at *10 (S.D. Fla. July 12, 2018) (“Ford is an
deceleration caused by the transmissions’ failure to engage or   automotive distributor, not a dealer ... Plaintiffs lack privity
maintain appropriate drive gear settings.”).                     with Ford and the implied warranty claim must fail.”); Bailey
                                                                 v. Monaco Coach Corp., 168 F. App'x 893, 894 n.1 (11th Cir.
 *18 Plaintiffs have plausibly plead that their vehicles are     2006) (affirming a dismissal when plaintiff purchased a motor
unfit for their ordinary purpose and their implied warranty      home from a dealer and not from the manufacturer); McKee
claims will not be dismissed on this basis.                      v. Gen. Motors LLC, 376 F. Supp. 3d 751, 760 (E.D. Mich.
                                                                 2019) (internal citations omitted). So Lemons and Walker's
                                                                 implied warranty claims (Count 18) are dismissed.
b. Privity with Ford
                                                                  [44] California. Gregorio's implied warranty claim under
In some states, contractual privity between the plaintiff and    California law is premised on the Song-Beverly Act,
the defendant is required to bring an implied warranty claim.    California Civil Code § 1729. There is no privity requirement
Ford argues that the implied warranty claims of Lemons,          for implied warranty claims under the Song-Beverly Act. See
Walker, Morrow, Gregorio, Swayne, and Dickson should be          Ehrlich v. BMW of N. Am., LLC, 801 F.Supp.2d 908, 921 (C.D.
dismissed because they lack contractual privity with Ford.       Cal. 2010) (noting that the “weight of authority” states “the
These claims arise under the laws of Florida (Lemons and         plain language of section 1792 of the Song–Beverly Act does
Walker), Arkansas (Morrow), California (Gregorio), North         not impose a ... vertical privity requirement.”); In re MyFord
Carolina (Swayne), and Dickson (Pennsylvania).                   Touch Consumer Litig., 46 F. Supp. 3d 936, 982 (N.D. Cal.
                                                                 2014). So Gregorio's implied warranty claim (Count 8) will
 [41] Arkansas. The Arkansas legislature “eliminated lack        not be dismissed.
of privity as a defense in any action brought against the
manufacturer or seller of goods for breach of warranty, if the    *19 [45] North Carolina. In North Carolina, “the general
plaintiff was a person whom the manufacturer or seller might     rule is that privity is required to assert a claim for breach of
reasonably have expected to use, consume or be affected by       an implied warranty involving only economic loss.” Energy
the goods.” Mack Trucks of Ark., Inc. v. Jet Asphalt & Rock      Inv'rs Fund, L.P. v. Metric Constructors, Inc., 351 N.C. 331,
Co., 246 Ark. 101, 437 S.W.2d 459, 462 (1969) (citing Ark.       525 S.E.2d 441, 446 (2000) (internal citations omitted). Some
Code Ann. § 4–86–101); see also Bluewater Yacht Sales,           courts find that the only exception to this rule is for products
Inc. v. Liberty Coach, Inc., No. CIVIL 07-3039, 2009 WL          liability claims expressly carved out by the North Carolina
1684454, at *4 (W.D. Ark. June 12, 2009) (“[P]rivity is not      Legislature in N.C. Gen. Stat. Ann. § 99B-2. See, e.g., Short v.
required in an action for breach of warranty.”). So Morrow's     Hyundai Motor Co., No. C19-0318JLR, 2020 WL 6132214,
claim for breach of implied warranty (Count 6) will not be       at *9 (W.D. Wash. Oct. 19, 2020) (citing Sharrard, McGee
dismissed.                                                       & Co., P.A. v. Suz's Software, Inc., 100 N.C.App. 428, 396
                                                                 S.E.2d 815, 818 (1990) (“[O]utside the exceptions created by
 [42] Pennsylvania. Privity is also not required for implied     G.S. Chapter 99B, the general rule is that privity is required
warranty claims in Pennsylvania. Traxler v. PPG Indus., Inc.,    to assert a claim for breach of an implied warranty involving
158 F. Supp. 3d 607, 620 (N.D. Ohio 2016) (“[Pennsylvania]       only economic loss.”)). But other cases hold that there is also a
cases show that privity is no longer required for breach of      third-party beneficiary exception based on another case from
implied warranty of merchantability claims.”) (citing Kassab     the North Carolina Court of Appeals issued the following
v. Central Soya, 246 A.2d 848, 852 (Pa. 1968) (eliminating       year, Coastal Leasing Corp. v. O'Neal, 103 N.C.App. 230,
the requirement of privity in breach of implied warranty         405 S.E.2d 208 (1991).
cases)). So Dickson's implied warranty claim (Count 29) also
survives.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          22
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3752 Filed 04/16/21 Page 24 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


Even among courts that find there is a third-party beneficiary     with its dealerships that were designed for and intended to
exception, there is disagreement about the scope of the            benefit the ultimate customers only. These allegations, which
exception. Some courts, mainly relying on Coastal Leasing          concern the existence of a contract as well as a sufficiently
Corp. v. O'Neal, 103 N.C.App. 230, 405 S.E.2d 208 (1991),          immediate benefit intended for Plaintiff, are sufficient to
interpret the exception as follows: “If the third party is an      establish that Plaintiff is an intended third-party.”) (citations
intended beneficiary, the law implies privity of contract.” Id.    omitted).
at 212 (citing Johnson v. Wall, 38 N.C.App. 406, 248 S.E.2d
571, 574 (1978)); see, e.g., In re MyFord Touch Consumer            *20 At minimum, Plaintiffs have plausibly pled that Swayne
Litig., 46 F. Supp. 3d 936, 985 (N.D. Cal. 2014) (holding          was the intended beneficiary of the contract between Ford and
that the third-party beneficiary exception applies to buyers of    its authorized dealership. So Swayne's implied warranty claim
Ford vehicles). Another California district court adjudicating     (Count 26) survives.
a case against an auto manufacturer also recognized the third-
party beneficiary exception, but held that the plaintiffs were
required to show that “the contracts between Mazda and its
                                                                   D. Magnuson-Moss Warranty Act Claims
dealers were entered into for the ‘direct, and not incidental,
benefit’ of plaintiffs and other Mazda consumers” (and failed       [47] Plaintiffs bring a global claim for all proposed class
to do so). Gonzalez v. Mazda Motor Corp., No. 16-CV-02087-         members under the Magnuson-Moss Warranty Act (MMWA).
MMC, 2017 WL 3283957, at *6 (N.D. Cal. Aug. 1, 2017).              The MMWA provides a federal cause of action for consumers
                                                                   damaged by a defendant who fails to comply with an
But another district court rejected the idea that Coastal          obligation under a written or implied warranty. The parties
Leasing created a general third-party beneficiary exception        agree that Plaintiffs’ MMWA claims rise and fall with their
to privity. Kelly v. Georgia-Pac. LLC, No. 7:08-CV-197-            warranty claims. See also In re FCA US LLC Monostable
D, 2010 WL 11579013, at *6 (E.D.N.C. Aug. 31, 2010).               Elec. Gearshift Litig., 280 F. Supp. 3d 975, 1017 (E.D. Mich.
Instead, Kelly reasoned that Coastal Leasing is limited to its     2017); Daniel v. Ford Motor Co., 806 F.3d 1217, 1227 (9th
unique facts where the plaintiff directly participated in the      Cir. 2015).
negotiation of the sales transaction between the manufacturer
and the lessor of the equipment and where the plaintiff was        All of the named plaintiffs, except for Escudero and Daniel,
an intended, direct third-party beneficiary to the contract        have at least one surviving warranty claim. So the Magnuson-
between the manufacturer and the leasing company. Id. at *7.       Moss claims are dismissed for Escudero and Daniel, but the
The Kelly court concluded that the Coastal Leasing exception       remaining 10 plaintiffs may proceed with their claims under
should not be extended to a case where homebuyers were             Count 11.
suing the manufacturer of building materials for economic
damages they suffered due to their builder's use of the
materials in the buyers’ houses. Id.
                                                                   E. Unjust Enrichment Claims
 [46] The Court finds the reasoning of MyFord Touch more           Finally, all Plaintiffs bring a claim for unjust enrichment.
convincing in the auto-manufacturer context. The market for        Ford argues that Plaintiffs cannot maintain unjust enrichment
new cars is structured such that drivers must buy from an          claims because the NVLW governs.
authorized dealer and do not have the option to buy directly
from Ford. And the warranties Ford provides are clearly             [48]    [49] In many states, an unjust enrichment claim,
meant to benefit the ultimate consumer, not the dealer. Cf.        which is a quasi-contract claim, “does not lie when an
Francis, ––– F.Supp.3d at ––––, 2020 WL 7042935, at *9             enforceable, binding agreement exists defining the rights
(“New York recognizes a third-party beneficiary exception to       of the parties.” Paracor Fin., Inc. v. Gen. Elec. Capital
the privity requirement, which is particularly apposite in the     Corp., 96 F.3d 1151, 1167 (9th Cir. 1996). But where the
context of cases involving a manufacturer with an extensive        parties dispute the existence of a valid contract, the unjust
established network of authorized dealers that sell its cars.”);   enrichment claims may be pled in the alternative. See Solo v.
Morales v. Toyota Motor Sales, U.S.A., Inc., No. 19-01611,         United Parcel Serv. Co., 819 F.3d 788, 797 (6th Cir. 2016);
––– F.Supp.3d ––––, ––––, 2020 WL 6440486, at *6 (C.D.             Johnston v. PhD Fitness, LLC, 2018 WL 646683, at *6
Cal. Oct. 14, 2020) (“Plaintiff claims that Toyota has contracts   (E.D. Mich. Jan. 31, 2018) (holding that where the defendant


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             23
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3753 Filed 04/16/21 Page 25 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


                                                                    As a final note, because all of the claims of Michigan plaintiff
“disputed the existence of an express agreement, at this stage
                                                                    Daniel and Plaintiff Escudero have been dismissed, Escudero
there is nothing infirm about [the plaintiff] pleading unjust
                                                                    and Daniel, as well as the proposed Michigan sub-class, are
enrichment in the alternative.”).
                                                                    dismissed in their entirety.
Here, the parties do not dispute that the NVLW is an express
contract that governs the same subject matter as Plaintiffs’
unjust enrichment claim – namely Ford's duties to repair or         IV. Conclusion
replace a defect in Plaintiffs’ vehicles. The dispute is instead
over what types of defects Ford is required to repair or replace    For the reasons stated above, Ford's motion to dismiss (ECF
under the warranty.                                                 No. 12) is granted in part and denied in part as reflected in the
                                                                    appended Table of Claims below.
 [50] As is the case here, “[w]here the parties have an
enforceable contract and merely dispute its terms, scope, or        SO ORDERED.
effect, one party cannot recover for promissory estoppel and
unjust enrichment.” Terry Barr Sales Agency, Inc. v. All-Lock
Co., 96 F.3d 174, 181 (6th Cir. 1996). And “[c]ourts have           APPENDIX
regularly dismissed unjust enrichment claims filed against
automobile manufacturers where a valid, enforceable express
warranty covers the same subject matter as plaintiffs’ unjust
enrichment claims.” In re Gen. Motors Air Conditioning
Mktg. & Sales Practices Litig., 406 F. Supp. 3d 618, 634 (E.D.
Mich. 2019); see also McKee v. Gen. Motors LLC, 376 F.
Supp. 3d 751, 762 (E.D. Mich. 2019); Hall v. Gen. Motors,
LLC, No. 19-CV-10186, 2020 WL 1285636, at *9 (E.D.
Mich. Mar. 18, 2020), appeal dismissed, No. 20-1321, 2020
WL 6140402 (6th Cir. Sept. 28, 2020); Gant v. Ford Motor
Co., No. 19-CV-12533, ––– F.Supp.3d ––––, ––––, 2021 WL
364250, at *11 (E.D. Mich. Feb. 3, 2021). But see Francis,
––– F.Supp.3d at ––––, 2020 WL 7042935, at *23 (allowing
unjust enrichment claims to survive in the alternative); Persad
v. Ford Motor Co., No. 17-12599, 2018 WL 3428690, at *6
(E.D. Mich. July 16, 2018) (same).

 *21 [51] Because the NVLW governs the parties’
relationship and Ford's duties to remedy defects, Plaintiffs’       All Citations
unjust enrichment claims are dismissed.
                                                                    --- F.Supp.3d ----, 2021 WL 778913


Footnotes
1      All subsequent record citations in this section refer to ECF No. 10, the Third Amended Complaint, unless otherwise
       specified.
2      Ford also argues in this section of its brief that Plaintiffs have not and cannot allege that there is a common defect among
       the cars in the class they seek to represent because both parties agree that for model years 2018 and newer, Ford
       updated the transmission from a MT82 to a MT82-D4. To the extent that Ford wishes to challenge commonality, that can
       be addressed at the class-certification stage.
3      Ford also argued that Plaintiffs cannot make out a viable fraudulent-misrepresentation claim, but Plaintiffs clarified in their
       response that they only allege fraudulent omission and are not pursuing claims for misrepresentation.
4      The Michigan Attorney General recently asked the Michigan Supreme Court to reconsider its decision to deny appeal
       of Cyr, but as of the date of this opinion, the Supreme Court has not agreed to hear the appeal. See AG Nessel Asks



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              24
 Case 2:19-cv-11745-AJT-EAS ECF No. 41-7, PageID.3754 Filed 04/16/21 Page 26 of 26
Gregorio v. Ford Motor Company, --- F.Supp.3d ---- (2021)


       Supreme Court to Hear Ford Lawsuit, Revisit Erroneous Interpretation of Michigan Consumer Protection Act, Michigan
       Department of Attorney General (Feb. 12, 2021), https://perma.cc/9VQY-VC5B.
5      In its motion to dismiss, Ford provided a link to the investigation report that Plaintiffs referenced in their complaint: PE
       11-024 ODI Resume, NHTSA (Dec. 14, 2011), https://perma.cc/R22R-FA3P. The Court takes judicial notice of the report
       as a public record. See Purry v. State Farm Fire & Cas. Co., 350 F. Supp. 3d 631, 634 (E.D. Mich. 2018) (can take notice
       of public records and documents from reliable internet sources).
6      Consumers who bought a 2011 or 2012 Mustang before December 2011 could plausibly plead that Ford had knowledge
       of a defect in their transmission before they purchased their cars based on the NHTSA report. But there are no named
       plaintiffs who own either a 2011 or a 2012 Mustang.


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             25
